Exhibit 10.9

EXECUTION VERSION

INTERCREDITOR AGREEMENT

by and between

GENERAL ELECTRIC CAPITAL CORPORATION

as ABL Agent,

BANK OF AMERICA, N.A.

as Term Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION

as First Lien Note Agent

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Note Agent

Dated as of April 12, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

ARTICLE 1 DEFINITIONS

     3   

Section 1.1

 

UCC Definitions.

     3   

Section 1.2

 

Other Definitions.

     3   

Section 1.3

 

Rules of Construction.

     32   

ARTICLE 2 LIEN PRIORITY

     32   

Section 2.1

 

Agreement to Subordinate.

     32   

Section 2.2

 

Waiver of Right to Contest Liens.

     36   

Section 2.3

 

Remedies Standstill.

     38   

Section 2.4

 

Exercise of Rights.

     42   

Section 2.5

 

No New Liens.

     46   

Section 2.6

 

Waiver of Marshalling.

     48   

ARTICLE 3 ACTIONS OF THE PARTIES

     48   

Section 3.1

 

Certain Actions Permitted.

     48   

Section 3.2

 

Agent for Perfection.

     49   

Section 3.3

 

Sharing of Information and Access.

     49   

Section 3.4

 

Insurance.

     50   

Section 3.5

 

No Additional Rights For the Credit Parties Hereunder.

     50   

Section 3.6

 

Actions Upon Breach.

     50   

Section 3.7

 

Inspection Rights.

     51   

ARTICLE 4 APPLICATION OF PROCEEDS

     52   

Section 4.1

 

Application of Proceeds.

     52   

Section 4.2

 

Specific Performance.

     56   

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     56   

Section 5.1

 

Notice of Acceptance and Other Waivers.

     56   

Section 5.2

 

Modifications to ABL Documents and Cash Flow Collateral Documents.

     59   

Section 5.3

 

Reinstatement and Continuation of Agreement.

     62   

ARTICLE 6 INSOLVENCY PROCEEDINGS

     63   

Section 6.1

 

DIP Financing.

     63   

Section 6.2

 

Relief From Stay.

     64   

Section 6.3

 

No Contest.

     64   

Section 6.4

 

Asset Sales.

     65   

Section 6.5

 

Separate Grants of Security and Separate Classification.

     66   

Section 6.6

 

Enforceability.

     66   

Section 6.7

 

ABL Obligations Unconditional.

     66   

Section 6.8

 

Cash Flow Collateral Obligations Unconditional.

     67   

Section 6.9

 

Adequate Protection.

     68   

ARTICLE 7 MISCELLANEOUS

     68   

Section 7.1

 

Rights of Subrogation.

     68   

 

i



--------------------------------------------------------------------------------

Section 7.2

 

Further Assurances.

     69   

Section 7.3

 

Representations.

     69   

Section 7.4

 

Amendments.

     69   

Section 7.5

 

Addresses for Notices.

     71   

Section 7.6

 

No Waiver, Remedies.

     72   

Section 7.7

 

Continuing Agreement, Transfer of Secured Obligations.

     73   

Section 7.8

 

Governing Law: Entire Agreement.

     73   

Section 7.9

 

Counterparts.

     73   

Section 7.10

 

No Third Party Beneficiaries.

     73   

Section 7.11

 

Designation of Additional Indebtedness; Joinder of Additional Agents.

     73   

Section 7.12

 

Cash Flow Collateral Representative; Notice of Cash Flow Collateral
Representative Change.

     75   

Section 7.13

 

Provisions Solely to Define Relative Rights.

     75   

Section 7.14

 

Headings.

     75   

Section 7.15

 

Severability.

     76   

Section 7.16

 

Attorneys Fees.

     76   

Section 7.17

 

VENUE; JURY TRIAL WAIVER.

     76   

Section 7.18

 

Intercreditor Agreement.

     77   

Section 7.19

 

No Warranties or Liability.

     77   

Section 7.20

 

Conflicts.

     77   

Section 7.21

 

Information Concerning Financial Condition of the Credit Parties.

     77   

Section 7.22

 

Excluded Assets and Note Excluded Assets.

     78   

EXHIBITS:

  

Exhibit A

 

Additional Indebtedness Designation

  

Exhibit B

 

Additional Indebtedness Joinder

  

Exhibit C

 

Joinder of ABL Credit Agreement, Term Credit Agreement, First Lien Indenture or
Second Lien Indenture

  

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of April 12, 2012 between GENERAL ELECTRIC
CAPITAL CORPORATION, in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined herein, the “ABL Agent”) for the ABL Credit Agreement Lenders, BANK OF
AMERICA, N.A., in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined herein,
the “Term Agent”) for the Term Credit Agreement Lenders, WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined herein, the “First Lien Note Agent”) for the First Lien Noteholder
Secured Parties, and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined herein, the “Second Lien Note Agent”) for
the Second Lien Noteholder Secured Parties. Capitalized terms defined in Article
1 hereof are used in this Agreement as so defined.

RECITALS

A. Pursuant to the Original ABL Credit Agreement, the ABL Lenders have agreed to
make certain loans and other financial accommodations to or for the benefit of
the ABL Borrowers.

B. Pursuant to the ABL Guaranties, the ABL Guarantors have agreed to guarantee
the payment and performance of the ABL Borrowers’ obligations under the ABL
Documents.

C. As a condition to the effectiveness of the Original ABL Credit Agreement and
to secure the obligations of the ABL Credit Parties under and in connection with
the ABL Documents, the ABL Credit Parties have granted to the ABL Agent (for the
benefit of the ABL Lenders, including the ABL Bank Products Affiliates and ABL
Hedging Affiliates) Liens on the Collateral.

D. Pursuant to the Original Term Credit Agreement, the Term Creditors have
agreed to make certain loans and other financial accommodations to or for the
benefit of the Term Borrower.

E. Pursuant to the Term Guaranties, the Term Guarantors have agreed to guarantee
the payment and performance of the Term Borrower’s obligations under the Term
Documents.

F. As a condition to the effectiveness of the Original Term Credit Agreement and
to secure the obligations of the Term Credit Parties under and in connection
with the Term Documents, the Term Credit Parties have granted to the Term Agent
(for the benefit of the Term Creditors, including the Term Bank Products
Affiliates, Term Hedging Affiliates, Term Bank Products Providers and Term
Hedging Providers) Liens on the Collateral.

G. Pursuant to the Original First Lien Indenture, the Company has issued, or
will issue, the First Lien Notes.



--------------------------------------------------------------------------------

H. Pursuant to the First Lien Note Guaranties, the First Lien Note Guarantors
have agreed to guarantee the payment and performance of the First Lien Note
Issuer’s obligations under the First Lien Note Documents.

I. As a condition to the issuance and sale of the First Lien Notes on the date
hereof and to secure the obligations of the First Lien Note Credit Parties under
and in connection with the First Lien Note Documents, the First Lien Note Credit
Parties have granted to the First Lien Note Agent (for the benefit of the First
Lien Noteholder Secured Parties, including the First Lien Note Bank Products
Providers and First Lien Note Hedging Providers) Liens on the Collateral.

J. Pursuant to the Original Second Lien Indenture, the Company has issued, or
will issue, the Second Lien Notes.

K. Pursuant to the Second Lien Note Guaranties, the Second Lien Note Guarantors
have agreed to guarantee the payment and performance of the Second Lien Note
Issuer’s obligations under the Second Lien Note Documents.

L. As a condition to the issuance and sale of the Second Lien Notes on the date
hereof and to secure the obligations of the Second Lien Note Credit Parties
under and in connection with the Second Lien Note Documents, the Second Lien
Note Credit Parties have granted to the Second Lien Note Agent (for the benefit
of the Second Lien Noteholder Secured Parties, including the Second Lien Note
Bank Products Providers and Second Lien Note Hedging Providers) Liens on the
Collateral.

M. Pursuant to this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Additional Indebtedness”
by executing and delivering the Additional Indebtedness Designation and by
complying with the procedures set forth in Section 7.11 hereof, and the holders
of such Additional Indebtedness and any other applicable Additional Creditor
shall thereafter constitute Additional Creditors, and any Additional Agent for
any such Additional Creditors shall thereafter constitute an Additional Agent,
for all purposes under this Agreement.

N. Each of the ABL Agent (on behalf of the ABL Lenders), the Term Agent (on
behalf of the Term Lenders), the First Lien Note Agent (on behalf of the First
Lien Noteholder Secured Parties) and the Second Lien Note Agent (on behalf of
the Second Lien Noteholder Secured Parties) and, by their acknowledgment hereof,
the ABL Credit Parties, the Term Credit Parties, the First Lien Note Credit
Parties and the Second Lien Note Credit Parties, desire to agree to the relative
priority of Liens on the Collateral and certain other rights, priorities and
interests as provided herein.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions.

The following terms which are defined in the Uniform Commercial Code are used
herein as so defined: Accounts, Chattel Paper, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Investment
Property, Letter-of-Credit Rights, Money, Payment Intangibles, Promissory Notes,
Records, Security, Securities Accounts, Security Entitlements, Supporting
Obligations, and Tangible Chattel Paper.

Section 1.2 Other Definitions.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL Accounts Collateral”: all Collateral consisting of the following:

(1) the Concentration Account and all Accounts Receivable;

(2) to the extent involving or governing any of the items referred to in the
preceding clause (1), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Company) and
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clause
(1) shall be included in the ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Supporting Obligations; provided that to the
extent any of the foregoing also relates to Cash Flow Priority Collateral, only
that portion related to the items referred to in the preceding clauses (1) and
(2) shall be included in the ABL Accounts Collateral;

(4) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(5) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets directly received as proceeds of any
ABL Accounts Collateral (“ABL Accounts Proceeds”); provided, however, that no
proceeds of ABL Accounts Proceeds will constitute ABL Accounts Collateral unless
such proceeds of ABL Accounts Proceeds would otherwise constitute ABL Accounts
Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Accounts Collateral. As used in this definition of “ABL Accounts Collateral,”
the terms “Concentration Account” and “Excluded Assets” shall have the meanings
provided in the Original ABL Credit Agreement (if the Original ABL Credit
Agreement is then in effect) or in the ABL Collateral Documents relating
thereto, or in any other ABL Credit Agreement then in effect (if the Original
ABL Credit Agreement is not then in effect) or in the ABL Collateral Documents
relating thereto.

“ABL Agent” means General Electric Capital Corporation in its capacity as
collateral agent under the ABL Credit Agreement, together with its successors
and assigns in such capacity from time to time, whether under the Original ABL
Credit Agreement or any subsequent ABL

 

3



--------------------------------------------------------------------------------

Credit Agreement, as well as any Person designated as the “Agent,”
“Administrative Agent” or “U.S. ABL Collateral Agent” under any ABL Credit
Agreement, provided that the ABL Credit Agreement may, from time to time,
designate the ABL Agent to be one or more of such Agent, Administrative Agent
and/or U.S. ABL Collateral Agent.

“ABL Bank Products Affiliate” means any Person who (a) has entered into a Bank
Products Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
(b) was an ABL Credit Agreement Lender or an Affiliate of an ABL Credit
Agreement Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more ABL Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

“ABL Borrowers” means the Company and certain of its Subsidiaries, in their
capacities as borrowers under the ABL Credit Agreement, together with its and
their respective successors and assigns.

“ABL Canadian Collateral” means Property owned by any Canadian subsidiary of the
Company and pledged to any ABL Secured Party under any ABL Collateral Document.

“ABL Collateral Documents” means all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or modified from time to
time.

“ABL Commingled Collateral” shall have the meaning set forth in Section 3.7(a)
hereof.

“ABL Credit Agreement” means (i) the Original ABL Credit Agreement and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original ABL Credit
Agreement or (y) any subsequent ABL Credit Agreement (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such ABL Credit Agreement (or
their agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the Term Agent and any Additional
Agent (other than any Designated Additional Agent) (or, if there is no
continuing Agent other than the First Lien Note Agent, the Second Lien Note
Agent and any Designated Additional Agent, as designated by the Company), that
the obligations under such ABL Credit Agreement are subject to the terms and
provisions of this Agreement. Any reference to the ABL Credit Agreement shall be
deemed a reference to any ABL Credit Agreement then in existence.

 

4



--------------------------------------------------------------------------------

“ABL Credit Agreement Lenders” means the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees.

“ABL Credit Parties” means the ABL Borrowers, the ABL Guarantors and each other
direct or indirect Subsidiary of the Company or any of its Affiliates that is or
becomes a party to any ABL Document.

“ABL Documents” means the ABL Credit Agreement, the ABL Guaranties, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, those other ancillary agreements as
to which the ABL Agent or any ABL Lender is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the ABL Agent, in connection with
any of the foregoing or any ABL Credit Agreement, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

“ABL Guaranties” means that certain guarantee agreement dated as of the date
hereof by the ABL Guarantors in favor of the ABL Agent, and all other guarantees
of any ABL Obligations of any ABL Credit Party by any other ABL Credit Party in
favor of any ABL Secured Party, in each case as amended, restated, supplemented,
waived or otherwise modified from time to time.

“ABL Guarantors” means the collective reference to each of the Company’s
Subsidiaries that is a guarantor under any of the ABL Guaranties and any other
Person who becomes a guarantor under any of the ABL Guaranties.

“ABL Hedging Affiliate” means any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, (b) was the
ABL Agent or an ABL Credit Agreement Lender or an Affiliate of an ABL Credit
Agreement Lender on the date hereof, or at the time of entry into such Hedging
Agreement, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company in accordance with the terms of
one or more ABL Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

“ABL Lenders” means all ABL Credit Agreement Lenders, together with any
Affiliates thereof in their capacity as ABL Bank Products Affiliates or ABL
Hedging Affiliates, and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under any ABL Credit
Agreement.

 

5



--------------------------------------------------------------------------------

“ABL Obligations” means any and all loans and all other obligations, liabilities
and indebtedness of every kind, nature and description, whether now existing or
hereafter arising, whether arising before, during or after the commencement of
any case with respect to any ABL Credit Party under the Bankruptcy Code or any
other Insolvency Proceeding, owing by each ABL Credit Party from time to time to
the ABL Agent, the “administrative agent” or “agent” under the ABL Credit
Agreement, the ABL Credit Agreement Lenders or any of them, any ABL Bank
Products Affiliates or any ABL Hedging Affiliates, under any ABL Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such ABL Credit Party, would
have accrued on any ABL Obligation, whether or not a claim is allowed against
such ABL Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

“ABL Priority Collateral” means all Collateral consisting of the following:

(1) all Inventory;

(2) all ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Company),
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) and (2) shall be included in the ABL Priority Collateral;

(4) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (3), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) through (3) shall be included in the ABL Priority Collateral;

(5) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(6) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets to the extent received as proceeds of
any ABL Priority Collateral (“ABL Priority Proceeds”); provided, however, that
no proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral
unless such proceeds of ABL Priority Proceeds would otherwise constitute ABL
Priority Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets (as
defined in the next succeeding sentence) be ABL Priority Collateral. As used in
this definition of “ABL Priority Collateral,” the term “Excluded Assets” shall
have the meaning provided in the Original

 

6



--------------------------------------------------------------------------------

ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect) or
in the ABL Collateral Documents relating thereto, or in any other ABL Credit
Agreement then in effect (if the Original ABL Credit Agreement is not then in
effect) or in the ABL Collateral Documents relating thereto.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” means the ABL Agent and the ABL Lenders.

“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Uniform Commercial Code) or Chattel Paper.

“Additional Agent” means any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

“Additional Bank Products Affiliate” means any Person who (a) has entered into a
Bank Products Agreement with an Additional Credit Party with the obligations of
such Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent or an Additional Credit
Facility Creditor or an Affiliate of an Additional Credit Facility Creditor at
the time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

“Additional Bank Products Provider” means any Person (other than an Additional
Bank Products Affiliate) that has entered into a Bank Products Agreement with an
Additional Credit Party with the obligations of such Additional Credit Party
thereunder being secured by one or more Additional Collateral Documents, as
designated by the Company in accordance with the terms of the Additional
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

“Additional Borrower” means any Additional Credit Party that incurs or issues
Additional Indebtedness, together with its successors and assigns.

“Additional Collateral Documents” means all “Security Documents” as defined in
any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Additional Obligations or under which rights or remedies with
respect to such Liens are governed, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Additional Credit Facilities” means (a) any one or more agreements, instruments
and documents under which any Additional Indebtedness is or may be incurred,
including without limitation any credit agreements, loan agreements, indentures
or other financing agreements, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, together with
(b) if designated by the Company, any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Additional Obligations, whether by the same or any other lender,
debtholder or other creditor or group of lenders, debtholders or other
creditors, or the same or any other agent, trustee or representative therefor,
or otherwise, and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder.

“Additional Credit Facility Creditors” means one or more holders of Additional
Indebtedness (or commitments therefor) that is or may be incurred under one or
more Additional Credit Facilities.

“Additional Credit Party” means the Company, each direct or indirect Subsidiary
of the Company or any of its Affiliates that is or becomes a party to any
Additional Document, and any other Person who becomes a guarantor under any of
the Additional Guaranties.

“Additional Creditors” means one or more Additional Credit Facility Creditors
and all Additional Bank Products Affiliates, Additional Hedging Affiliates,
Additional Bank Products Providers, Additional Hedging Providers and Management
Credit Providers in respect of any Additional Document and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Creditor” under any Additional Credit Facility; and with
respect to any Additional Agent, means the Additional Creditors represented by
such Additional Agent.

“Additional Documents” means, with respect to any Indebtedness designated as
Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Affiliate
or Additional Bank Products Provider, any Hedging Agreements between any Credit
Party and any Additional Hedging Affiliate or Additional Hedging Provider, any
Management Guarantee designated in respect of any Additional Collateral
Document, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to any Additional Agent, in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Additional Effective Date” has the meaning set forth in Section 7.11(b).

“Additional Guaranties” means any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Additional Guarantor” means any Additional Credit Party that at any time has
provided an Additional Guaranty.

“Additional Hedging Affiliate” means any Person who (a) has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent or an Additional Credit
Facility Creditor or an Affiliate of an Additional Credit Facility Creditor at
the time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

“Additional Hedging Provider” means any Person (other than an Additional Hedging
Affiliate) that has entered into a Hedging Agreement with an Additional Credit
Party with the obligations of such Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents, as designated by the
Company in accordance with the terms of the Additional Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Provider hereunder with respect to more than one Credit
Facility).

“Additional Indebtedness” means any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as hereinafter defined) on Collateral
by

 

  (a) prior to the Discharge of ABL Obligations, any negative covenant
restricting Liens contained in the Original ABL Credit Agreement (if the
Original ABL Credit Agreement is then in effect) or any negative covenant
restricting Liens contained in any other ABL Credit Agreement then in effect if
the Original ABL Credit Agreement is not then in effect (in each case under this
clause (a), which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

 

  (b) prior to the Discharge of Term Obligations, Section 7.2 of the Original
Term Credit Agreement (if the Original Term Credit Agreement is then in effect)
or the corresponding negative covenant restricting Liens contained in any other
Term Credit Agreement then in effect if the Original Term Credit Agreement is
not then in effect (which covenant is designated in such Term Credit Agreement
as applicable for purposes of this definition);

 

  (c) prior to the Discharge of First Lien Note Obligations, Section 413 of the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other First Lien Indenture then in effect if the Original First Lien
Indenture is not then in effect (which covenant is designated in such First Lien
Indenture as applicable for purposes of this definition);

 

9



--------------------------------------------------------------------------------

  (d) prior to the Discharge of Second Lien Note Obligations, Section 413 of the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other Second Lien Indenture then in effect if the Original Second Lien
Indenture is not then in effect (which covenant is designated in such Second
Lien Indenture as applicable for purposes of this definition); and

 

  (e) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures
described in Section 7.11.

As used in this definition of “Additional Indebtedness,” the term “Lien” shall
have the meaning set forth (v) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (w) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Obligations, in the Original Term Credit Agreement (if the
Original Term Credit Agreement is then in effect), or in any other Term Credit
Agreement then in effect (if the Original Term Credit Agreement is not then in
effect), (x) for purposes of the preceding clause (1)(c), prior to the Discharge
of First Lien Note Obligations, in the Original First Lien Indenture (if the
Original First Lien Indenture is then in effect), or in any other First Lien
Indenture then in effect (if the Original First Lien Indenture is not then in
effect), (y) for purposes of the preceding clause (1)(d), prior to the Discharge
of Second Lien Note Obligations, in the Original Second Lien Indenture (if the
Original Second Lien Indenture is then in effect), or in any other Second Lien
Indenture then in effect (if the Original Second Lien Indenture is not then in
effect), and (z) for purposes of the preceding clause (1)(e), prior to the
Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

“Additional Indebtedness Designation” means a certificate of the Company with
respect to Additional Indebtedness substantially in the form of Exhibit A
attached hereto.

“Additional Indebtedness Joinder” means a joinder agreement executed by one or
more Additional Agents in respect of the Additional Indebtedness subject to an
Additional Indebtedness Designation, on behalf of one or more Additional Secured
Parties in respect of such Additional Indebtedness, substantially in the form of
Exhibit B attached hereto.

“Additional Junior Obligations” means Additional Obligations that are designated
as “Junior Priority Debt” under the Cash Flow Intercreditor Agreement.

 

10



--------------------------------------------------------------------------------

“Additional Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Affiliates, Additional
Hedging Affiliates, Additional Bank Products Providers, Additional Hedging
Providers or any Management Credit Providers, under any Additional Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Additional Credit Party,
would have accrued on any Additional Obligation, whether or not a claim is
allowed against such Additional Credit Party for such interest and fees in the
related bankruptcy proceeding), reimbursement of amounts drawn under letters of
credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Additional Secured Parties” means any Additional Agents and any Additional
Creditors.

“Additional Senior Obligations” means Additional Obligations that are designated
as “Senior Priority Debt” under the Cash Flow Intercreditor Agreement.

“Additional Specified Indebtedness” means any Indebtedness (as hereinafter
defined) that is or may from time to time be incurred by any Credit Party in
compliance with:

 

  (a) prior to the Discharge of ABL Obligations, any negative covenant
restricting Indebtedness contained in the Original ABL Credit Agreement (if the
Original ABL Credit Agreement is then in effect) or any negative covenant
restricting Indebtedness contained in any other ABL Credit Agreement then in
effect if the Original ABL Credit Agreement is not then in effect (in each case
under this clause (a), which covenant is designated in such ABL Credit Agreement
as applicable for purposes of this definition);

 

  (b) prior to the Discharge of Term Obligations, Section 7.1 of the Original
Term Credit Agreement (if the Original Term Credit Agreement is then in effect)
or the corresponding negative covenant restricting Indebtedness contained in any
other Term Credit Agreement then in effect if the Original Term Credit Agreement
is not then in effect (which covenant is designated in such Term Credit
Agreement as applicable for purposes of this definition);

 

  (c) prior to the Discharge of First Lien Note Obligations, Section 407 of the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other First Lien Indenture then in effect if the Original First
Lien Indenture is not then in effect (which covenant is designated in such First
Lien Indenture as applicable for purposes of this definition);

 

11



--------------------------------------------------------------------------------

  (d) prior to the Discharge of Second Lien Note Obligations, Section 407 of the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other Second Lien Indenture then in effect if the Original
Second Lien Indenture is not then in effect (which covenant is designated in
such Second Lien Indenture as applicable for purposes of this definition); and

 

  (e) any negative covenant restricting Indebtedness contained in any Additional
Credit Facility then in effect (which covenant is designated in such Additional
Credit Facility as applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness,” the term
“Indebtedness” shall have the meaning set forth (v) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (w) for purposes of the preceding clause (b),
prior to the Discharge of Term Obligations, in the Original Term Credit
Agreement (if the Original Term Credit Agreement is then in effect), or in any
other Term Credit Agreement then in effect (if the Original Term Credit
Agreement is not then in effect), (x) for purposes of the preceding clause (c),
prior to the Discharge of First Lien Note Obligations, in the Original First
Lien Indenture (if the Original First Lien Indenture is then in effect), or in
any other First Lien Indenture then in effect (if the Original First Lien
Indenture is not then in effect), (y) for purposes of the preceding clause (d),
prior to the Discharge of Second Lien Note Obligations, in the Original Second
Lien Indenture (if the Original Second Lien Indenture is then in effect), or in
any other Second Lien Indenture then in effect (if the Original Second Lien
Indenture is not then in effect), and (z) for purposes of the preceding clause
(e), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect. In the event that any Indebtedness as
defined in any such Credit Document shall not be Indebtedness as defined in any
other such Credit Document, but is or may be incurred in compliance with such
other Credit Document, such Indebtedness shall constitute Additional Specified
Indebtedness for purposes of such other Credit Document.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” means the ABL Agent and each Cash Flow Collateral Agent, as applicable.

“Agreement” means this Intercreditor Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time pursuant
to the terms hereof.

“Asset Sales Proceeds Account” means one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the proceeds or investment thereof.

 

12



--------------------------------------------------------------------------------

“Bank Products Affiliate” means any ABL Bank Products Affiliate, any Term Bank
Products Affiliate or any Additional Bank Products Affiliate, as applicable.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(c) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (d) other similar
banking products or services as may be requested by any Credit Party (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (a) through (c) of this definition).

“Bank Products Provider” means any Term Bank Products Provider, any First Lien
Note Bank Products Provider, any Second Lien Note Bank Products Provider or any
Additional Bank Products Provider, as applicable.

“Bankruptcy Code” means title 11 of the United States Code.

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Company.

“Borrower” means any of the ABL Borrowers, the Term Borrower, the First Lien
Note Issuer, the Second Lien Note Issuer and any Additional Borrower.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City.

“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateral” means any Collateral consisting of Money or Cash Equivalents,
any Security Entitlement and any Financial Assets.

“Cash Equivalents” means any of the following: (a) money, (b) securities issued
or fully guaranteed or insured by the United States of America, Canada or a
member state of the European Union or any agency or instrumentality of any
thereof, (c) time deposits, certificates of

 

13



--------------------------------------------------------------------------------

deposit or bankers’ acceptances of (i) any lender under the ABL Credit
Agreement, the Term Credit Agreement or any Additional Credit Facility, or any
affiliate thereof, (ii) JPMorgan Chase Bank, N.A., SunTrust Bank, Wells Fargo
Bank, National Association, Bank of America, N.A., Scotiabank, The
Toronto-Dominion Bank, Bank of Montreal, or any of their respective affiliates,
or (iii) any commercial bank having capital and surplus in excess of $500.0
million (or the foreign currency equivalent thereof as of the date of such
investment) and the commercial paper of the holding company of which is rated at
least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group (a
division of the McGraw Hill Companies Inc.) or any successor rating agency
(“S&P”) or at least P-2 or the equivalent thereof by Moody’s Investors Service,
Inc. or any successor rating agency (“Moody’s”) (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (d) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (e) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended,
(f) Canadian dollars, and (g) investments similar to any of the foregoing
denominated in Canadian dollars or any other foreign currencies approved by the
Board of Directors.

“Cash Flow Collateral Agent” means the First Lien Note Agent, the Second Lien
Note Agent, the Term Agent and any Additional Agent, as applicable.

“Cash Flow Collateral Documents” means the First Lien Note Documents, the Second
Lien Note Documents, the Term Documents and any Additional Documents, as
applicable.

“Cash Flow Collateral Facility” means the Term Credit Agreement, the First Lien
Indenture, the Second Lien Indenture and any Additional Credit Facility, as
applicable.

“Cash Flow Collateral Obligations” means the First Lien Note Obligations, the
Second Lien Note Obligations, the Term Obligations and any Additional
Obligations.

“Cash Flow Collateral Recovery” shall have the meaning set forth in
Section 5.3(b).

“Cash Flow Collateral Representative” means the Cash Flow Collateral Agent under
the Cash Flow Collateral Facility under which the greatest principal amount of
Cash Flow Collateral Obligations is outstanding at the time of determination,
unless otherwise agreed in writing among the Cash Flow Collateral Agents. So
long as the Cash Flow Intercreditor Agreement is in effect, the Cash Flow
Collateral Representative will be the “Senior Priority Representative” as
defined therein.

“Cash Flow Collateral Secured Parties” means the First Lien Noteholder Secured
Parties, the Second Lien Noteholder Secured Parties, the Term Secured Parties
and any Additional Secured Parties.

“Cash Flow Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the date hereof, among Wilmington Trust, National Association, as first lien
note agent, Wilmington

 

14



--------------------------------------------------------------------------------

Trust, National Association, as second lien note agent, Bank of America, N.A.,
as term agent, and any additional agents party thereto from time to time, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Cash Flow Priority Collateral” means all Collateral (including the Holding
Pledged Stock) other than ABL Priority Collateral, including real estate,
Intellectual Property, equipment and equity interests of Subsidiaries of the
Company, and all collateral security and guarantees with respect to any Cash
Flow Priority Collateral and all cash, Money, Instruments, Securities and
Financial Assets to the extent received as proceeds of any Cash Flow Priority
Collateral; provided, however, no proceeds of proceeds will constitute Cash Flow
Priority Collateral unless such proceeds of proceeds would otherwise constitute
Cash Flow Priority Collateral or are credited to the Asset Sales Proceeds
Account. For the avoidance of doubt, under no circumstances shall any of the ABL
Canadian Collateral or Excluded Assets be Cash Flow Priority Collateral. As used
in this definition of “Cash Flow Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided (i) prior to the Discharge of Term
Obligations, in the Original Term Credit Agreement (if the Original Term Credit
Agreement is then in effect), or in any other Term Credit Agreement then in
effect (if the Original Term Credit Agreement is not then in effect) or the Cash
Flow Collateral Documents relating thereto, (ii) following the Discharge of Term
Obligations and prior to the Discharge of First Lien Note Obligations, in the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect), or in any other First Lien Indenture then in effect (if the Original
First Lien Indenture is not then in effect) or the Cash Flow Collateral
Documents relating thereto, (iii) following the Discharge of Term Obligations
and the Discharge of First Lien Note Obligations and prior to the Discharge of
Additional Obligations with respect to any Additional Senior Obligations, in the
related Additional Credit Facility or the Cash Flow Collateral Documents
relating thereto, (iv) following the Discharge of Term Obligations, the
Discharge of Additional Obligations with respect to any Additional Senior
Obligations and the Discharge of First Lien Note Obligations and prior to the
Discharge of Second Lien Note Obligations, in the Original Second Lien Indenture
(if the Original Second Lien Indenture is then in effect), or in any other
Second Lien Indenture then in effect (if the Original Second Lien Indenture is
not then in effect) or the Cash Flow Collateral Documents relating thereto and
(v) following the Discharge of Term Obligations, the Discharge of Additional
Obligations with respect to any Additional Senior Obligations, the Discharge of
First Lien Note Obligations and the Discharge of Second Lien Note Obligations
and prior to the Discharge of Additional Obligations with respect to any
Additional Junior Obligations, in the related Additional Credit Facility or the
Cash Flow Collateral Documents relating thereto.

“Collateral” means the Holding Pledged Stock and all Property owned as of the
date hereof or hereafter acquired by any Borrower or any Guarantor in or upon
which a Lien is granted or purported to be granted to the ABL Agent, the First
Lien Note Agent, the Second Lien Note Agent, the Term Agent or any Additional
Agent under any of the ABL Collateral Documents, the First Lien Note Collateral
Documents, the Second Lien Note Collateral Documents, the Term Collateral
Documents or the Additional Collateral Documents, together with all rents,
issues, profits, products, and Proceeds thereof, but excluding any ABL Canadian
Collateral.

 

15



--------------------------------------------------------------------------------

“Company” means HD Supply, Inc., a Delaware corporation, and any successor in
interest thereto.

“Control Collateral” means any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.

“Copyright Licenses” means with respect to any Credit Party, all United States
written license agreements of such Credit Party providing for the grant by or to
such Credit Party of any right to use any United States copyright of such Credit
Party, other than agreements with any Person who is an Affiliate or a Subsidiary
of such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory as of the date of this Agreement or hereafter covered by such
licenses.

“Copyrights” means with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States copyrights, whether or not
the underlying works of authorship have been published or registered, United
States copyright registrations and copyright applications, and (i) all renewals
thereof, (ii) all income, royalties, damages and payments as of the date of this
Agreement or hereafter due and/or payable with respect thereto, including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof and
(iii) the right to sue or otherwise recover for past, present and future
infringements and misappropriations thereof.

“Credit Documents” means the ABL Documents, the First Lien Note Documents, the
Second Lien Note Documents, the Term Documents and any Additional Documents.

“Credit Facility” means the ABL Credit Agreement, the Term Loan Credit
Agreement, the First Lien Indenture, the Second Lien Indenture or any Additional
Credit Facility, as applicable.

“Credit Parties” means the ABL Credit Parties, the First Lien Note Credit
Parties, the Second Lien Note Credit Parties, the Term Credit Parties and any
Additional Credit Parties.

“Designated Additional Agent” means any Additional Agent that the Company
designates as a Designated Additional Agent (as confirmed in writing by such
Additional Agent if such designation is made subsequent to the joinder of such
Additional Agent to this Agreement), as and to the extent so designated. Such
designation may be for all purposes under this Agreement, or may be for one or
more specified purposes thereunder or provisions thereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” means (a) the payment in full in cash of the
applicable ABL Obligations that are outstanding and unpaid (and excluding, for
the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable ABL Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of

 

16



--------------------------------------------------------------------------------

credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such ABL Credit Agreement (which
shall not exceed an amount equal to 105% of the aggregate undrawn amount of such
letters of credit) and (b) the termination of all then outstanding commitments
to extend credit under the ABL Documents.

“Discharge of Additional Obligations” means, if any Indebtedness shall at any
time have been incurred under any Additional Credit Facility, (a) the payment in
full in cash of the applicable Additional Obligations that are outstanding and
unpaid (and excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations) at the time all Additional Indebtedness
under such Additional Credit Facility is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 105% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the applicable Additional Credit Facility.

“Discharge of All Cash Flow Collateral Obligations” means, collectively, the
Discharge of First Lien Note Obligations, the Discharge of Second Lien Note
Obligations, the Discharge of Term Obligations and (if applicable) the Discharge
of Additional Obligations.

“Discharge of Cash Flow Collateral Obligations” means the Discharge of First
Lien Note Obligations, the Discharge of Second Lien Note Obligations, the
Discharge of Term Obligations or the Discharge of Additional Obligations, as the
case may require.

“Discharge of First Lien Note Obligations” means the payment in full in cash of
the applicable First Lien Note Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Indebtedness under the applicable First Lien
Indenture is paid in full in cash.

“Discharge of Second Lien Note Obligations” means the payment in full in cash of
the applicable Second Lien Note Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Indebtedness under the applicable Second Lien
Indenture is paid in full in cash.

“Discharge of Term Obligations” means (a) the payment in full in cash of the
applicable Term Obligations that are outstanding and unpaid (and excluding, for
the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable Term Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Term Credit Agreement (which shall not exceed an amount equal to 105%
of the aggregate undrawn amount of such letters of credit) and (b) the
termination of all then outstanding commitments to extend credit under the Term
Documents.

 

17



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of the Company that is not a Foreign
Subsidiary.

“Event of Default” means an Event of Default under any ABL Credit Agreement, any
Term Credit Agreement, any First Lien Indenture, any Second Lien Indenture or
any Additional Credit Facility.

“Excluded Subsidiary Securities” means any Capital Stock and other securities of
a Subsidiary to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities results in the Company being required to file
separate financial statements of such Subsidiary with the Securities and
Exchange Commission (or any other Governmental Authority) pursuant to either
Rule 3-10 or 3-16 of Regulation S-X under the Securities Act, or any other law,
rule or regulation as in effect from time to time, but only to the extent
necessary to not be subject to such requirement.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means:

 

  (a) the taking of any action to enforce or realize upon any Lien, including
the institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code;

 

  (b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

 

  (c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

 

  (d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

 

  (e) subject to pre-existing rights and licenses, the sale, lease, license, or
other disposition of all or any portion of the Collateral by private or public
sale or any other means permissible under applicable law;

 

  (f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

 

  (g) the exercise of any voting rights relating to any Capital Stock included
in the Collateral; and

 

  (h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral.

 

18



--------------------------------------------------------------------------------

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“First Lien Indenture” means (i) the Original First Lien Indenture and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original First Lien
Indenture or (y) any subsequent First Lien Indenture (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such First Lien Indenture (or
their agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the ABL Agent, the Term Agent and
any Additional Agent (other than any Designated Additional Agent), that the
obligations under such First Lien Indenture are subject to the terms and
provisions of this Agreement. Any reference to the First Lien Indenture shall be
deemed a reference to any First Lien Indenture then in existence.

“First Lien Note Agent” means Wilmington Trust, National Association in its
capacity as collateral agent under the First Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original First Lien Indenture or any subsequent First Lien Indenture, as well as
any Person designated as the “Agent” or “Collateral Agent” under any First Lien
Indenture.

“First Lien Note Bank Products Provider” means any Person that has entered into
a Bank Products Agreement with a First Lien Note Credit Party with the
obligations of such First Lien Note Credit Party thereunder being secured by one
or more First Lien Note Collateral Documents, as designated by the Company in
accordance with the terms of the First Lien Note Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Provider hereunder with respect to more than one Credit
Facility).

“First Lien Note Collateral Documents” means all “Note Security Documents” as
defined in the First Lien Indenture, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any First Lien Indenture, in each case as the same may be
amended, modified or supplemented from time to time.

“First Lien Note Credit Parties” means the First Lien Note Issuer, the First
Lien Note Guarantors and each other direct or indirect Subsidiary of the Company
or any of its Affiliates that is or becomes a party to any First Lien Note
Document.

“First Lien Note Documents” means the First Lien Indenture, the First Lien Note
Collateral Documents, any Bank Products Agreements between any First Lien Note
Credit Party and any First Lien Note Bank Products Provider, any Hedging
Agreements between any First Lien Note Credit Party and any First Lien Note
Hedging Provider, any Management Guarantee designated in respect of any First
Lien Note Collateral Document, and all other agreements,

 

19



--------------------------------------------------------------------------------

instruments, documents and certificates, as of the date of this Agreement or
hereafter executed by or on behalf of any First Lien Note Credit Party or any of
its respective Subsidiaries or Affiliates, and delivered to the First Lien
Trustee or First Lien Note Agent, in connection with any of the foregoing, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“First Lien Note Guaranties” means the guarantees of the First Lien Note
Guarantors pursuant to the Original First Lien Indenture and all other
guarantees of any First Lien Note Obligations of any First Lien Note Credit
Party by any other First Lien Note Credit Party in favor of any First Lien
Noteholder Secured Party, in each case as amended, restated, supplemented,
waived or otherwise modified from time to time.

“First Lien Note Guarantors” means the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the First Lien
Note Guaranties and any other Person who becomes a guarantor under any of the
First Lien Note Guaranties.

“First Lien Note Hedging Provider” means any Person that has entered into a
Hedging Agreement with a First Lien Note Credit Party with the obligations of
such First Lien Note Credit Party thereunder being secured by one or more First
Lien Note Collateral Documents, as designated by the Company in accordance with
the terms of the First Lien Note Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

“First Lien Note Issuer” means the Company, in its capacity as issuer under the
First Lien Indenture, together with its successors and assigns.

“First Lien Note Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether
existing as of the date of this Agreement or hereafter arising, whether arising
before, during or after the commencement of any case with respect to any First
Lien Note Credit Party under the Bankruptcy Code or any other Insolvency
Proceeding, owing by each First Lien Note Credit Party from time to time to the
First Lien Note Agent, the First Lien Trustee, the First Lien Noteholders, any
First Lien Note Bank Products Provider, any First Lien Note Hedging Provider or
any Management Credit Provider under any First Lien Note Document, whether for
principal, interest (including interest and fees which, but for the filing of a
petition in bankruptcy with respect to such First Lien Note Credit Party, would
have accrued on any First Lien Note Obligation, whether or not a claim is
allowed against such First Lien Note Credit Party for such interest and fees in
the related bankruptcy proceeding), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the First Lien
Note Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“First Lien Noteholder Secured Parties” means the First Lien Trustee, the First
Lien Note Agent, the First Lien Noteholders, any First Lien Note Bank Products
Provider, any First Lien Note Hedging Provider and any Management Credit
Provider in respect of any First Lien Note Document.

 

20



--------------------------------------------------------------------------------

“First Lien Noteholders” means the holders of the First Lien Notes, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Holder” or a “Noteholder” under any First Lien Indenture.

“First Lien Notes” means the notes issued by the Company or any Indebtedness
otherwise incurred pursuant to the First Lien Indenture.

“First Lien Trustee” means Wilmington Trust, National Association in its
capacity as trustee under the First Lien Indenture, together with its successors
and assigns in such capacity from time to time, whether under the Original First
Lien Indenture or any subsequent First Lien Indenture, as well as any Person
designated as the “Trustee” under any First Lien Indenture.

“Foreign Subsidiary” means (a) any Subsidiary of the Company that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Subsidiary of such Foreign Subsidiary and
(b) any Subsidiary of the Company that has no material assets other than
securities or Indebtedness of one or more of the Subsidiaries described in
clause (a) above (or Subsidiaries thereof), intellectual property relating to
such Subsidiaries described in clause (a) above (or Subsidiaries thereof) and
other assets relating to an ownership interest in any such securities,
Indebtedness, intellectual property or Subsidiaries.

“General Intangibles” means all “general intangibles” as such term is defined in
the Uniform Commercial Code including, without limitation, with respect to any
Credit Party, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Credit Party is a party or under which such
Credit Party has any right, title or interest or to which such Credit Party or
any property of such Credit Party is subject, as the same may from time to time
be amended, supplemented, waived or otherwise modified from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Guarantor” means any of the ABL Guarantors, Term Guarantors, First Lien Note
Guarantors, Second Lien Note Guarantors and any Additional Guarantors.

“Hedging Affiliate” means any ABL Hedging Affiliate, any Term Hedging Affiliate
or any Additional Hedging Affiliate, as applicable.

“Hedging Agreement” means any interest rate, foreign currency, commodity, credit
or equity swap, collar, cap, floor or forward rate agreement, or other agreement
or arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

“Hedging Provider” means any First Lien Note Hedging Provider, any Second Lien
Note Hedging Provider or any Additional Hedging Provider, as applicable.

 

21



--------------------------------------------------------------------------------

“Holding” means HDS Holding Corporation, a Delaware corporation, and any
successor in interest thereto.

“Holding Pledged Stock” means the Capital Stock of the Company to be pledged by
Holding pursuant to the Term Documents and/or the ABL Documents and/or (if
applicable) any Additional Documents.

“Impairment” shall have the meaning set forth in Section 2.1(e).

“Indebtedness” shall have the meaning assigned thereto in the ABL Credit
Agreement, the Term Credit Agreement, the First Lien Indenture, the Second Lien
Indenture or any Additional Credit Facility respectively, as applicable.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

“Intellectual Property” means, with respect to any Credit Party, the collective
reference to such Credit Party’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and Trademark
Licenses.

“Intervening Creditor” shall have the meaning set forth in Section 4.1(g).

“Inventory” has the meaning assigned in the Uniform Commercial Code as of the
date of this Agreement.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Lien Priority” means, with respect to any Lien of the ABL Agent, the ABL
Lenders, the Term Agent, the Term Creditors, the First Lien Note Agent, the
First Lien Noteholder Secured Parties, the Second Lien Note Agent, the Second
Lien Noteholder Secured Parties, any Additional Agent or any Additional
Creditors in the Collateral, the order of priority of such Lien as specified in
Section 2.1.

“Management Credit Provider” means any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of any Cash Flow Collateral Document.

“Management Guarantee” shall have the meaning assigned to such term (i) with
respect to the First Lien Note Obligations, in the Original First Lien Indenture
(if the Original First Lien

 

22



--------------------------------------------------------------------------------

Indenture is then in effect), or in any other First Lien Indenture then in
effect (if the Original First Lien Indenture is not then in effect), (ii) with
respect to the Second Lien Note Obligations, in the Original Second Lien
Indenture (if the Original Second Lien Indenture is then in effect), or in any
other Second Lien Indenture then in effect (if the Original Second Lien
Indenture is not then in effect), (iii) with respect to the Term Obligations, in
the Original Term Credit Agreement (if the Original Term Credit Agreement is
then in effect), or in any other Term Credit Agreement then in effect (if the
Original Term Credit Agreement is not then in effect) and (iv) with respect to
any Additional Obligations, in the applicable Additional Credit Facility.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

“Note Excluded Assets” means any Excluded Subsidiary Securities and the Holding
Pledged Stock.

“Original ABL Credit Agreement” means that certain Credit Agreement, dated as of
the date hereof, by and among the Company, the other ABL Borrowers, General
Electric Capital Corporation, as administrative agent, the ABL Credit Agreement
Lenders and the ABL Agent, as amended, restated, supplemented, waived or
otherwise modified from time to time.

“Original First Lien Indenture” means that certain Indenture dated as of the
date hereof by and among the First Lien Note Issuer, the First Lien Note
Guarantors, the First Lien Trustee, and the First Lien Note Agent, as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Original Second Lien Indenture” means that certain Indenture dated as of the
date hereof by and among the Second Lien Note Issuer, the Second Lien Note
Guarantors, the Second Lien Trustee, and the Second Lien Note Agent, as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Original Term Credit Agreement” means that certain Credit Agreement, dated as
of the date hereof, by and among the Term Borrower, Bank of America, N.A., as
administrative agent, the Term Credit Agreement Lenders and the Term Agent, as
amended, restated, supplemented, waived or otherwise modified from time to time.

“Party” means the ABL Agent, the First Lien Note Agent, the Second Lien Note
Agent, the Term Agent or any Additional Agent, and “Parties” means all of the
ABL Agent, the First Lien Note Agent, the Second Lien Note Agent, the Term Agent
and any Additional Agent.

“Patent License” means, with respect to any Credit Party, all United States
written license agreements of such Credit Party with any other Person that is
not an Affiliate or a Subsidiary of such Credit Party, in connection with any
United States patent, patent application, or patentable invention other than
agreements with any Person who is an Affiliate or a Subsidiary of such

 

23



--------------------------------------------------------------------------------

Credit Party, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Patents” means, with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now or hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Credit Party accruing thereunder or pertaining thereto.

“Payment Collateral” means all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding.

“Pledged Securities” means intercompany promissory notes and Subsidiary Capital
Stock required to be pledged to any Agent under any ABL Collateral Document or
Cash Flow Collateral Document.

“Priority Collateral” means the ABL Priority Collateral or the Cash Flow
Priority Collateral.

“Proceeds” means (a) all “proceeds,” as such term is defined in Article 9 of the
Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities, all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

24



--------------------------------------------------------------------------------

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, and whether acquired through the direct
acquisition of such property or assets or the acquisition of the Capital Stock
of any Person owning such property or assets, or otherwise.

“Requisite Cash Flow Holders” means (i) so long as the Cash Flow Intercreditor
Agreement is in effect, the “Controlling Senior Priority Secured Parties” as
defined and provided therein, or the requisite percentage of such Controlling
Senior Priority Secured Parties under the applicable Senior Priority Documents
(as defined in the Cash Flow Intercreditor Agreement) (or the agent or
representative with respect thereto) and (ii) at any time when the Cash Flow
Intercreditor Agreement is not in effect, unless otherwise agreed in writing by
and among the Cash Flow Collateral Agents, Additional Secured Parties, Term
Secured Parties, First Lien Noteholder Secured Parties and/or Second Lien
Noteholder Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of the Additional Obligations, the Term Obligations,
the First Lien Note Obligations and the Second Lien Note Obligations (in each
case, other than Additional Obligations, Term Obligations, First Lien Note
Obligations and Second Lien Note Obligations in respect to Bank Products
Agreements, Hedging Agreements or Management Guarantees); provided that, as to
this clause (ii) only, (x) if the matter being consented to or the action being
taken by the Cash Flow Collateral Representative is the subordination of Liens
to other Liens, the consent to DIP Financing, or the consent to a sale of all or
substantially all of the Cash Flow Priority Collateral or (after the Discharge
of ABL Obligations) all or substantially all of the Collateral, then “Requisite
Cash Flow Holders” means those Cash Flow Collateral Secured Parties necessary to
validly consent to the requested action in accordance with the applicable First
Lien Note Documents, Second Lien Note Documents, Term Documents and Additional
Documents, and (y) except as may be separately otherwise agreed in writing by
and among each Cash Flow Collateral Agent, on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby (including pursuant to the Cash
Flow Intercreditor Agreement), if the matter being consented to or the action
being taken by the Cash Flow Collateral Representative will affect any Series of
Cash Flow Collateral Obligations in a manner different and materially adverse
relative to the manner such matter or action affects any other Series of Cash
Flow Collateral Obligations, then “Requisite Cash Flow Holders” means (1) Cash
Flow Collateral Secured Parties holding, in the aggregate, in excess of 50% of
the aggregate principal amount of the Cash Flow Collateral Obligations (other
than Cash Flow Collateral Obligations in respect to Bank Products Agreements,
Hedging Agreements or Management Guarantees) and (2) Cash Flow Collateral
Secured Parties with respect to such Series of Cash Flow Collateral Obligations
necessary to validly consent to the requested action in accordance with the
applicable First Lien Note Documents, Second Lien Note Documents, Term Documents
or Additional Documents.

“Second Lien Indenture” means (i) the Original Second Lien Indenture and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original Second
Lien Indenture or (y) any

 

25



--------------------------------------------------------------------------------

subsequent Second Lien Indenture (in each case, as amended, restated,
supplemented, waived or otherwise modified from time to time); provided, that
the requisite creditors party to such Second Lien Indenture (or their agent or
other representative on their behalf) shall agree, by a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Term Agent and any
Additional Agent (other than any Designated Additional Agent), that the
obligations under such Second Lien Indenture are subject to the terms and
provisions of this Agreement. Any reference to the Second Lien Indenture shall
be deemed a reference to any Second Lien Indenture then in existence.

“Second Lien Note Agent” means Wilmington Trust, National Association in its
capacity as collateral agent under the Second Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original Second Lien Indenture or any subsequent Second Lien Indenture, as well
as any Person designated as the “Agent” or “Collateral Agent” under any Second
Lien Indenture.

“Second Lien Note Bank Products Provider” means any Person that has entered into
a Bank Products Agreement with a Second Lien Note Credit Party with the
obligations of such Second Lien Note Credit Party thereunder being secured by
one or more Second Lien Note Collateral Documents, as designated by the Company
in accordance with the terms of the Second Lien Note Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

“Second Lien Note Collateral Documents” means all “Note Security Documents” as
defined in the Second Lien Indenture, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Second Lien Indenture, in each case as the same may be
amended, modified or supplemented from time to time.

“Second Lien Note Credit Parties” means the Second Lien Note Issuer, the Second
Lien Note Guarantors and each other direct or indirect Subsidiary of the Company
or any of its Affiliates that is or becomes a party to any Second Lien Note
Document.

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Note Collateral Documents, any Bank Products Agreements between any Second Lien
Note Credit Party and any Second Lien Note Bank Products Provider, any Hedging
Agreements between any Second Lien Note Credit Party and any Second Lien Note
Hedging Provider, any Management Guarantee designated in respect of any Second
Lien Note Collateral Document, and all other agreements, instruments, documents
and certificates, as of the date of this Agreement or hereafter executed by or
on behalf of any Second Lien Note Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Second Lien Trustee or Second
Lien Note Agent, in connection with any of the foregoing, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Second Lien Note Guaranties” means the guarantees of the Second Lien Note
Guarantors pursuant to the Original Second Lien Indenture and all other
guarantees of any

 

26



--------------------------------------------------------------------------------

Second Lien Note Obligations of any Second Lien Note Credit Party by any other
Second Lien Note Credit Party in favor of any Second Lien Noteholder Secured
Party, in each case as amended, restated, supplemented, waived or otherwise
modified from time to time.

“Second Lien Note Guarantors” means the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Second Lien
Note Guaranties and any other Person who becomes a guarantor under any of the
Second Lien Note Guaranties.

“Second Lien Note Hedging Provider” means any Person that has entered into a
Hedging Agreement with a Second Lien Note Credit Party with the obligations of
such Second Lien Note Credit Party thereunder being secured by one or more
Second Lien Note Collateral Documents, as designated by the Company in
accordance with the terms of the Second Lien Note Collateral Documents (provided
that no Person shall, with respect to any Hedging Agreement, be at any time a
Hedging Provider hereunder with respect to more than one Credit Facility).

“Second Lien Note Issuer” means the Company, in its capacity as issuer under the
Second Lien Indenture, together with its successors and assigns.

“Second Lien Note Obligations” means any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether existing as of the date of this Agreement or hereafter arising, whether
arising before, during or after the commencement of any case with respect to any
Second Lien Note Credit Party under the Bankruptcy Code or any other Insolvency
Proceeding, owing by each Second Lien Note Credit Party from time to time to the
Second Lien Note Agent, the Second Lien Trustee, the Second Lien Noteholders,
any Second Lien Note Bank Products Provider, any Second Lien Note Hedging
Provider or any Management Credit Provider under any Second Lien Note Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Second Lien Note Credit
Party, would have accrued on any Second Lien Note Obligation, whether or not a
claim is allowed against such Second Lien Note Credit Party for such interest
and fees in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise, and all other amounts owing or due under the terms of the Second
Lien Note Documents, as amended, restated, modified, renewed, refunded, replaced
or refinanced in whole or in part from time to time.

“Second Lien Noteholder Secured Parties” means the Second Lien Trustee, the
Second Lien Note Agent, the Second Lien Noteholders, any Second Lien Note Bank
Products Provider, any Second Lien Note Hedging Provider and any Management
Credit Provider in respect of any Second Lien Note Document.

“Second Lien Noteholders” means the holders of the Second Lien Notes, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Holder” or a “Noteholder” under any Second Lien Indenture.

“Second Lien Notes” means the notes issued by the Company or any Indebtedness
otherwise incurred pursuant to the Second Lien Indenture.

 

27



--------------------------------------------------------------------------------

“Second Lien Trustee” means Wilmington Trust, National Association in its
capacity as trustee under the Second Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original Second Lien Indenture or any subsequent Second Lien Indenture, as well
as any Person designated as the “Trustee” under any Second Lien Indenture.

“Secured Parties” means the ABL Secured Parties, the First Lien Noteholder
Secured Parties, the Second Lien Noteholder Secured Parties, the Term Secured
Parties and the Additional Secured Parties.

“Series of Cash Flow Collateral Obligations” means, severally, (a) the
Indebtedness outstanding under the Term Credit Agreement, (b) the Indebtedness
outstanding under the First Lien Indenture, (c) the Indebtedness outstanding
under the Second Lien Indenture and (d) the Indebtedness outstanding under any
Additional Credit Facility.

“Subsidiary” of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Term Agent” means Bank of America, N.A. in its capacity as collateral agent
under the Term Credit Agreement, together with its successors and assigns in
such capacity from time to time, whether under the Original Term Credit
Agreement or any subsequent Term Credit Agreement, as well as any Person
designated as the “Agent,” “Administrative Agent” or “Collateral Agent” under
any Term Credit Agreement.

“Term Bank Products Affiliate” means any Person who (a) has entered into a Bank
Products Agreement with a Term Credit Party with the obligations of such Term
Credit Party thereunder being secured by one or more Term Collateral Documents,
(b) was a Term Agent, a Term Credit Agreement Lender or an Affiliate of a Term
Credit Agreement Lender at the time of entry into such Bank Products Agreement,
or on or prior to May 15, 2012, or at the time of the designation referred to in
the following clause (c), and (c) has been designated by the Company in
accordance with the terms of one or more Term Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

“Term Bank Products Provider” means any Person (other than a Term Bank Products
Affiliate) that has entered into a Bank Products Agreement with a Term Credit
Party with the obligations of such Term Credit Party thereunder being secured by
one or more Term Collateral Documents, as designated by the Company in
accordance with the terms of the Term Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

28



--------------------------------------------------------------------------------

“Term Borrower” means the Company in its capacity as borrower under the Term
Credit Agreement, together with its successors and assigns.

“Term Collateral Documents” means all “Security Documents” as defined in the
Original Term Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any Term Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Term Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or modified from time to
time.

“Term Credit Agreement” means (i) the Original Term Credit Agreement and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original Term
Credit Agreement or (y) any subsequent Term Credit Agreement (in each case, as
amended, restated, supplemented, waived or otherwise modified from time to
time); provided, that the requisite creditors party to such Term Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the ABL Agent and any
Additional Agent (other than any Designated Additional Agent), that the
obligations under such Term Credit Agreement are subject to the terms and
provisions of this Agreement. Any reference to the Term Credit Agreement shall
be deemed a reference to any Term Credit Agreement then in existence.

“Term Credit Agreement Lenders” means the lenders, debtholders and other
creditors party from time to time to the Term Credit Agreement, together with
their successors, assigns and transferees.

“Term Credit Parties” means the Term Borrower, the Term Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is or becomes a party to any Term Document.

“Term Creditors” means all Term Credit Agreement Lenders, Term Bank Products
Affiliates, Term Hedging Affiliates, Term Bank Products Providers and Management
Credit Providers in respect of any Term Document and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Lender” under any Term Credit Agreement.

“Term Documents” means the Term Credit Agreement, the Term Guaranties, the Term
Collateral Documents, any Bank Products Agreements between any Term Credit Party
and any Term Bank Products Affiliate or Term Bank Products Provider, any Hedging
Agreements between any Term Credit Party and any Term Hedging Affiliate, any
Management Guarantee designated in respect of any Term Collateral Document,
those other ancillary agreements as to which the Term Agent or any Term Creditor
is a party or a beneficiary and all other agreements, instruments, documents and
certificates, as of the date of this Agreement or thereafter executed

 

29



--------------------------------------------------------------------------------

by or on behalf of any Term Credit Party or any of its respective Subsidiaries
or Affiliates, and delivered to the Term Agent, in connection with any of the
foregoing or any Term Credit Agreement, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Term Guaranties” means that certain guarantee agreement dated as of the date of
this Agreement by the Term Guarantors in favor of the Term Agent, and all other
guarantees of any Term Obligations of any Term Credit Party by any other Term
Credit Party in favor of any Term Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Term Guarantors” means the collective reference to each of the Company’s
Domestic Subsidiaries that is a guarantor under any of the Term Guaranties and
any other Person who becomes a guarantor under any of the Term Guaranties.

“Term Hedging Affiliate” means any Person who (a) has entered into a Hedging
Agreement with a Term Credit Party with the obligations of such Term Credit
Party thereunder being secured by one or more Term Collateral Documents, (b) was
(i) a Term Agent, a Term Credit Agreement Lender or an “Other Representative”
under and as defined in any Term Credit Agreement or an Affiliate of a Term
Agent, a Term Credit Agreement Lender or an “Other Representative” under and as
defined in any Term Credit Agreement at the time of entry into such Hedging
Agreement, or on or prior to May 15, 2012, or at the time of the designation
referred to in the following clause (c) or (ii) an ABL Agent, an ABL Credit
Agreement Lender or an Affiliate of an ABL Credit Agreement Lender at the time
of entry into such Hedging Agreement, or on or prior to the date of this
Agreement, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company in accordance with the terms of
one or more Term Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

“Term Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether
existing as of the date of this Agreement or hereafter arising, whether arising
before, during or after the commencement of any case with respect to any Term
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Term Credit Party from time to time to the Term Agent, the
“administrative agent” or “agent” under the Term Credit Agreement, the Term
Creditors or any of them, including any Term Bank Products Affiliates, Term
Hedging Affiliates, Term Bank Products Providers or Management Credit Providers,
under any Term Document, whether for principal, interest (including interest and
fees which, but for the filing of a petition in bankruptcy with respect to such
Term Credit Party, would have accrued on any Term Obligation, whether or not a
claim is allowed against such Term Credit Party for such interest and fees in
the related bankruptcy proceeding), reimbursement of amounts drawn under letters
of credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Term Secured Parties” means the Term Agent and the Term Creditors.

 

30



--------------------------------------------------------------------------------

“Trade Secret Licenses” means, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Company or
such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trade Secrets” mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, including,
without limitation, (i) all income, royalties, damages and payments now or
hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses, non disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

“Trademark License” means, with respect to any Credit Party, all United States
written license agreements of such Credit Party providing for the grant by or to
such Credit Party of any right under any United States trademarks, service
marks, trade names, trade dress or other indicia of trade origin or business
identifiers, with any other Person who is not an Affiliate or Subsidiary of such
Credit Party, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Trademarks” means, with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States trademarks, service marks,
trade names, trade dress or other indicia of trade origin or business
identifiers, trademark and service mark registrations, and applications for
trademark or service mark registrations (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or
a Statement of Use under Sections 1(c) and 1(d) of said Act has been filed, it
being understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant of a security interest in such
intent to use application would invalidate or otherwise jeopardize such Credit
Party’s rights therein), and any renewals thereof, including, without
limitation, (i) the right to sue or otherwise recover for any and all past,
present and future infringements or dilutions thereof, (ii) all income,
royalties, damages and other payments now or hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof), and (iii) all other rights corresponding thereto
in the United States and all other rights of any kind whatsoever of such Credit
Party accruing thereunder or pertaining thereto in the United States, together
in each case with the goodwill of the business connected with the use of, and
symbolized by, each such trademark, service mark, trade name, trade dress or
other indicia of trade origin or business identifiers.

 

31



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may,
from time to time, be in effect in the State of New York; provided that to the
extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

Section 1.3 Rules of Construction.

Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Article, section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation, or in such other manner as may be approved by the
requisite holders or representatives in respect of such obligation.

ARTICLE 2

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Agent or
the ABL Lenders in respect of all or any portion of the Collateral, or of any
Liens granted to any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent or any Cash Flow Collateral Agent (or the ABL Lenders or any Cash
Flow Collateral Secured Parties) in any Collateral,

 

32



--------------------------------------------------------------------------------

(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of the ABL Documents or any Cash Flow Collateral
Documents, (iv) whether the ABL Agent or any Cash Flow Collateral Agent, in each
case, either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of the ABL Agent or the ABL Lenders or any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Parties securing any of the ABL Obligations or
any Cash Flow Collateral Obligations, respectively, are (x) subordinated to any
Lien securing any obligation of any Credit Party other than any Cash Flow
Collateral Obligations (in the case of the ABL Obligations) or the ABL
Obligations (in the case of any Cash Flow Collateral Obligations), respectively,
or (y) otherwise subordinated, voided, avoided, invalidated or lapsed or
(vi) any other circumstance of any kind or nature whatsoever, the ABL Agent, on
behalf of itself and the ABL Lenders, and each Cash Flow Collateral Agent, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, hereby agree that:

(1) any Lien in respect of all or any portion of the ABL Priority Collateral as
of the date of this Agreement or hereafter held by or on behalf of any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party that secures all or
any portion of any Cash Flow Collateral Obligations shall in all respects be
junior and subordinate to all Liens granted to the ABL Agent and the ABL Lenders
in the ABL Priority Collateral to secure all or any portion of the ABL
Obligations;

(2) any Lien in respect of all or any portion of the ABL Priority Collateral as
of the date of this Agreement or hereafter held by or on behalf of the ABL Agent
or any ABL Lender that secures all or any portion of the ABL Obligations shall
in all respects be senior and prior to all Liens granted to any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party in the ABL Priority
Collateral to secure all or any portion of any Cash Flow Collateral Obligations;

(3) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral as of the date of this Agreement or hereafter held by or on behalf of
the ABL Agent or any ABL Lender that secures all or any portion of the ABL
Obligations shall in all respects be junior and subordinate to all Liens granted
to any Cash Flow Collateral Agent and any Cash Flow Collateral Secured Parties
in the Cash Flow Priority Collateral to secure all or any portion of any Cash
Flow Collateral Obligations (except as may be separately otherwise agreed in
writing by, and solely as between, any Additional Agent, on behalf of itself and
the Additional Creditors represented thereby, and the ABL Agent, on behalf of
itself and the ABL Lenders, with respect to the Cash Flow Priority Collateral);

(4) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral as of the date of this Agreement or hereafter held by or on behalf of
any Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party that
secures all or any portion of any Cash Flow Collateral Obligations shall in all
respects be senior and prior to all Liens granted to the ABL Agent or any

 

33



--------------------------------------------------------------------------------

ABL Lender in the Cash Flow Priority Collateral to secure all or any portion of
the ABL Obligations (except as may be separately otherwise agreed in writing by,
and solely as between, any Additional Agent, on behalf of itself and the
Additional Creditors represented thereby, and the ABL Agent, on behalf of itself
and the ABL Lenders, with respect to the Cash Flow Priority Collateral); and

(5) any Lien in respect of all or any portion of the Collateral as of the date
of this Agreement or hereafter held by or on behalf of any Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party that secures all or any portion
of any Cash Flow Collateral Obligations shall in all respects be pari passu and
equal in priority with any Lien in respect of all or any portion of the
Collateral as of the date of this Agreement or hereafter held by or on behalf of
each other Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party
represented by such other Cash Flow Collateral Agent that secures all or any
portion of any Cash Flow Collateral Obligations (except as may be separately
otherwise agreed in writing by, and solely as between or among, any two or more
Cash Flow Collateral Agents, each on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby (including pursuant to the Cash
Flow Intercreditor Agreement)).

(b) Notwithstanding any failure by any ABL Secured Party or Cash Flow Collateral
Secured Party to perfect its security interests in the Collateral or any
avoidance, invalidation, priming or subordination by any third party or court of
competent jurisdiction of the security interests in the Collateral granted to
the ABL Secured Parties or any Cash Flow Collateral Secured Party:

(1) the priority and rights as between the ABL Secured Parties, on the one hand,
and the Cash Flow Collateral Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein; and

(2) the priority and rights as between any Cash Flow Collateral Agent and the
Cash Flow Collateral Secured Parties represented thereby, on the one hand, and
any other Cash Flow Collateral Agent and the Cash Flow Collateral Secured
Parties represented thereby, on the other hand, with respect to the Collateral
shall be as set forth herein (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)).

(c) Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, acknowledges and agrees
that (x) the ABL Agent, for the benefit of itself and the ABL Lenders, has
concurrently herewith been granted Liens upon all of the Collateral in which
such Cash Flow Collateral Agent has been granted Liens (except to the extent
provided in Section 7.22 hereof) and such Cash Flow Collateral Agent hereby
consents thereto and (y) each other Cash Flow Collateral Agent, for the benefit
of itself and the Cash Flow Collateral Secured Parties represented thereby, has

 

34



--------------------------------------------------------------------------------

concurrently herewith been granted (or, in the case of any Additional Agent, may
in the future be granted) Liens upon all of the Collateral in which such Cash
Flow Collateral Agent has been granted Liens and such Cash Flow Collateral Agent
hereby consents thereto. The ABL Agent, for and on behalf of itself and the ABL
Lenders, acknowledges and agrees that each Cash Flow Collateral Agent, for the
benefit of itself and the Cash Flow Collateral Secured Parties represented
thereby, has concurrently herewith been granted (or, in the case of any
Additional Agent, may in the future be granted) Liens upon all of the Collateral
in which the ABL Agent has been granted Liens (except to the extent provided in
Section 7.22 hereof) and the ABL Agent hereby consents thereto. The
subordination of Liens by each Cash Flow Collateral Agent in favor of the ABL
Agent and by the ABL Agent in favor of each Cash Flow Collateral Agent, in each
case as set forth herein, shall not be deemed to subordinate the Liens of the
ABL Agent or any Cash Flow Collateral Agent to the Liens of any other Person.
The provision of pari passu and equal priority as between Liens of any Cash Flow
Collateral Agent and Liens of any other Cash Flow Collateral Agent, in each case
as set forth herein, shall not be deemed to subordinate the Liens of any Cash
Flow Collateral Agent to the Liens of any Person other than the ABL Agent as and
to the extent set forth herein, or to provide that the Liens of any Cash Flow
Collateral Agent will be pari passu or of equal priority with the Liens of any
other Person.

(d) Lien priority as among the ABL Obligations, the First Lien Note Obligations,
the Second Lien Note Obligations, the Term Obligations and any Additional
Obligations with respect to any Collateral will be governed solely by this
Agreement, except as may be separately otherwise agreed in writing by or among
any applicable Parties (including, as among the Cash Flow Collateral Secured
Parties, pursuant to the Cash Flow Intercreditor Agreement).

(e) Each Cash Flow Collateral Agent, on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, hereby acknowledges and agrees
that (except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby
(including pursuant to the Cash Flow Intercreditor Agreement)), it is the
intention of the Cash Flow Collateral Secured Parties of each Series of Cash
Flow Collateral Obligations that the holders of Cash Flow Collateral Obligations
of such Series of Cash Flow Collateral Obligations (and not the Cash Flow
Collateral Secured Parties of any other Series of Cash Flow Collateral
Obligations) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the Cash Flow Collateral Obligations of such Series
of Cash Flow Collateral Obligations are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Cash
Flow Collateral Obligations), (y) any of the Cash Flow Collateral Obligations of
such Series of Cash Flow Collateral Obligations do not have an enforceable
security interest in any of the Collateral securing any other Series of Cash
Flow Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Cash Flow
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of Cash Flow Collateral Obligations but junior to the security
interest of any other Series of Cash Flow Collateral Obligations or (ii) the
existence of any Collateral for any other Series of Cash Flow Collateral
Obligations that is not also Collateral for the other Series of Cash Flow
Collateral Obligations (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any

 

35



--------------------------------------------------------------------------------

Series of Cash Flow Collateral Obligations, an “Impairment” of such Series of
Cash Flow Collateral Obligations). In the event of any Impairment with respect
to any Series of Cash Flow Collateral Obligations (except as may be separately
otherwise agreed in writing by, and solely as between or among, any two or more
Cash Flow Collateral Agents, each on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby (including pursuant to the Cash
Flow Intercreditor Agreement)), the results of such Impairment shall be borne
solely by the holders of such Series of Cash Flow Collateral Obligations, and
the rights of the holders of such Series of Cash Flow Collateral Obligations
(including, without limitation, the right to receive distributions in respect of
such Series of Cash Flow Collateral Obligations pursuant to Section 4.1) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of the Series of such Cash Flow
Collateral Obligations subject to such Impairment.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, shall not (and waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of the ABL Agent and the
ABL Lenders in respect of the Collateral or the provisions of this Agreement.
Except to the extent expressly set forth in this Agreement, none of the Cash
Flow Collateral Agents or the Cash Flow Collateral Secured Parties represented
thereby will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by the ABL Agent or any ABL Lender under the ABL
Documents with respect to the ABL Priority Collateral. Except to the extent
expressly set forth in this Agreement, each Cash Flow Collateral Agent, for
itself and on behalf of the Cash Flow Collateral Secured Parties represented
thereby, waives any and all rights it or the Cash Flow Collateral Secured
Parties represented thereby may have as a junior lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which the ABL Agent
or any ABL Lender seeks to enforce its Liens in any ABL Priority Collateral.

(b) Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, shall not (and waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of any other Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party represented by such other
Cash Flow Collateral Agent in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by, and
solely as between or among, any two or more Cash Flow Collateral Agents, each on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby (including pursuant to the Cash Flow Intercreditor Agreement)). Except
to the extent expressly set forth in this Agreement and, for the avoidance of
doubt, subject to Section 2.3(c), none of the Cash Flow Collateral Agents or the
Cash Flow Collateral Secured Parties will take any action that would interfere
with any Exercise of Secured Creditor Remedies undertaken by any other Cash Flow
Collateral Agent or Cash Flow Collateral

 

36



--------------------------------------------------------------------------------

Secured Party represented by such other Cash Flow Collateral Agent under any
Cash Flow Collateral Documents with respect to the Collateral (except as may be
separately otherwise agreed in writing by, and solely as between or among, any
two or more Cash Flow Collateral Agents, each on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby (including pursuant to the
Cash Flow Intercreditor Agreement)). Except to the extent expressly set forth in
this Agreement and, for the avoidance of doubt, subject to Section 2.3(c), each
Cash Flow Collateral Agent, for itself and on behalf of the Cash Flow Collateral
Secured Parties represented thereby, waives any and all rights it or the Cash
Flow Collateral Secured Parties represented by it may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Cash Flow Collateral Agent or Cash Flow Collateral
Secured Party represented by such other Cash Flow Collateral Agent seeks to
enforce its Liens in any Collateral (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Cash Flow
Collateral Agents, each on behalf of itself and the Cash Flow Collateral Secured
Parties represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)).

(c) The ABL Agent, for and on behalf of itself and the ABL Lenders, agrees that
it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Parties in respect of the Collateral or the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by, and solely as between, any Additional Agent, on behalf of itself and
the Additional Creditors represented thereby, and the ABL Agent, on behalf of
itself and the ABL Lenders, with respect to the Cash Flow Priority Collateral).
Except to the extent expressly set forth in this Agreement, the ABL Agent, for
itself and on behalf of the ABL Lenders, agrees that none of the ABL Agent or
the ABL Lenders will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party under any Cash Flow Collateral Documents,
with respect to the Cash Flow Priority Collateral (except as may be separately
otherwise agreed in writing by, and solely as between, any Additional Agent, on
behalf of itself and the Additional Creditors represented thereby, and the ABL
Agent, on behalf of itself and the ABL Lenders, with respect to the Cash Flow
Priority Collateral). Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Lenders, hereby
waives any and all rights it or the ABL Lenders may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party seeks to enforce its Liens in any Cash Flow Priority Collateral
(except as may be separately otherwise agreed in writing by, and solely as
between, any Additional Agent, on behalf of itself and the Additional Creditors
represented thereby, and the ABL Agent, on behalf of itself and the ABL Lenders,
with respect to the Cash Flow Priority Collateral).

(d) For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.

 

37



--------------------------------------------------------------------------------

Section 2.3 Remedies Standstill.

(a) Until the date upon which the Discharge of ABL Obligations shall have
occurred, no Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) nor any Cash Flow Collateral Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent or knowingly
take, receive or accept any Proceeds of ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of ABL Priority
Collateral in a Deposit Account controlled by any Cash Flow Collateral Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the ABL Agent. Subject to Section 2.3(c), from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), any Cash
Flow Collateral Agent or any Cash Flow Collateral Secured Party may Exercise Any
Secured Creditor Remedies under the Cash Flow Collateral Documents or applicable
law as to any ABL Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party may (subject, as
among the Cash Flow Collateral Secured Parties, to any limitations separately
agreed by and among Cash Flow Collateral Secured Parties, including pursuant to
the Cash Flow Intercreditor Agreement):

(i) file a claim or statement of interest with respect to its respective Cash
Flow Collateral Obligations, provided that an Insolvency Proceeding has been
commenced by or against any Credit Party;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Cash Flow Collateral Secured Parties represented thereby, including
any claims secured by the Cash Flow Priority Collateral or the ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Credit Parties arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Cash Flow Priority Collateral; and

 

38



--------------------------------------------------------------------------------

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

(b) The ABL Agent, on behalf of itself and the ABL Lenders, agrees that until
the date upon which the Discharge of All Cash Flow Collateral Obligations shall
have occurred, neither the ABL Agent nor any ABL Lender will Exercise Any
Secured Creditor Remedies with respect to the Cash Flow Priority Collateral
without the written consent of each Cash Flow Collateral Agent or knowingly
take, receive or accept any Proceeds of the Cash Flow Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of Cash Flow
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Cash Flow Collateral Representative. From and after the date
upon which the Discharge of All Cash Flow Collateral Obligations shall have
occurred (or prior thereto upon obtaining the written consent of the Cash Flow
Collateral Representative), the ABL Agent or any ABL Lender may Exercise Any
Secured Creditor Remedies under the ABL Documents or applicable law as to any
Cash Flow Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the ABL Agent or any ABL
Lender is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the ABL Agent or any ABL Secured Party may:

(i) file a claim or statement of interest with respect to the ABL Obligations,
provided that an Insolvency Proceeding has been commenced by or against any
Credit Party;

(ii) take any action (not adverse to the priority status of the Liens on the
Cash Flow Priority Collateral, or the rights of any Cash Flow Collateral Agent
or any of the Cash Flow Collateral Secured Parties to exercise rights, powers,
and/or remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Cash Flow
Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the ABL Secured Parties, including any claims secured by the Cash Flow
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

39



--------------------------------------------------------------------------------

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Credit Parties arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Cash Flow Collateral Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(c) No Cash Flow Collateral Agent nor any Cash Flow Collateral Secured Party
will Exercise Any Secured Creditor Remedies with respect to any of the
Collateral without the written consent of the Cash Flow Collateral
Representative or knowingly take, receive or accept any Proceeds of Collateral
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby
(including pursuant to the Cash Flow Intercreditor Agreement)), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by any Cash Flow Collateral Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Cash Flow Collateral Representative (or, in the case of ABL
Priority Collateral, to the ABL Agent); provided that nothing in this sentence
shall prohibit any Cash Flow Collateral Agent from taking such actions in its
capacity as Cash Flow Collateral Representative, if applicable. Subject to
Section 2.3(a), the Cash Flow Collateral Representative may Exercise Any Secured
Creditor Remedies under the Cash Flow Collateral Documents or applicable law as
to any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Cash Flow Collateral
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof. Each Cash Flow Collateral Secured Party hereby
appoints the Cash Flow Collateral Representative as its agent to exercise all
remedies under all Cash Flow Collateral Documents. Notwithstanding anything to
the contrary contained herein, any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party may (subject to Section 2.3(a) and, as among the Cash
Flow Collateral Secured Parties, to any limitations separately agreed by and
among Cash Flow Collateral Secured Parties, including pursuant to the Cash Flow
Intercreditor Agreement):

(i) file a claim or statement of interest with respect to its respective Cash
Flow Collateral Obligations, provided that an Insolvency Proceeding has been
commenced by or against any Credit Party;

 

40



--------------------------------------------------------------------------------

(ii) take any action (not adverse to the priority status of the Liens on the
Collateral, or the rights of any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party to exercise rights, powers, and/or remedies in respect
thereof, including those under Article 6) in order to create, prove, perfect,
preserve or protect (but not enforce) its Lien on and rights in, and the
perfection and priority of its Lien on, any of the Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Cash Flow Collateral Secured Parties represented thereby, including
any claims secured by the Collateral, if any, in each case in accordance with
the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Credit Parties arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Cash Flow Collateral Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(d) Notwithstanding any other provision of this Agreement, nothing contained
herein shall be construed to prevent (i) the ABL Agent or any ABL Lender from
objecting to any proposed retention of Collateral by any Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party represented thereby in full or
partial satisfaction of any Cash Flow Collateral Obligations, (ii) any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party from objecting to any
proposed retention of Collateral by the ABL Agent or any ABL

 

41



--------------------------------------------------------------------------------

Lender in full or partial satisfaction of any ABL Obligations or (iii) any Cash
Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby from objecting to any proposed retention of Collateral by any other Cash
Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby in full or partial satisfaction of any Cash Flow Collateral Obligations
(except as may be otherwise separately agreed by and among Cash Flow Collateral
Secured Parties, including pursuant to the Cash Flow Intercreditor Agreement).

(e) Nothing in this Agreement shall prohibit the receipt by any Cash Flow
Collateral Secured Party of the required payments of interest, principal and
other amounts owed in respect of the Cash Flow Collateral Obligations, so long
as such receipt is not the direct or indirect result of the exercise by any Cash
Flow Collateral Secured Party of rights or remedies as a secured creditor in
respect of the ABL Priority Collateral (including set-off) or enforcement in
contravention of this Agreement of any Lien held by it. Nothing in this
Agreement shall prohibit the receipt by any ABL Secured Party of the required
payments of interest, principal and other amounts owed in respect of ABL
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by any ABL Secured Party of rights or remedies as a secured creditor in
respect of the Cash Flow Priority Collateral (including set-off) or enforcement
in contravention of this Agreement of any Lien held by it.

Section 2.4 Exercise of Rights.

(a) Notice of ABL Agent’s Lien. Without limiting Section 2.3 hereof, each Cash
Flow Collateral Agent, for and on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, hereby agrees that, until the date upon
which the Discharge of ABL Obligations shall have occurred, in connection with
any Exercise of Secured Creditor Remedies by such Cash Flow Collateral Agent
(including in its capacity as Cash Flow Collateral Representative, if
applicable) or any Cash Flow Collateral Secured Party represented thereby with
respect to any ABL Priority Collateral, such Cash Flow Collateral Agent or such
Cash Flow Collateral Secured Party, as applicable, shall advise any purchaser or
transferee of any ABL Priority Collateral in writing that the sale (whether
public, private, by foreclosure, or otherwise) or other transfer is subject to
the Liens of the ABL Agent and the ABL Lenders, unless the ABL Agent otherwise
consents in writing. In addition, each Cash Flow Collateral Agent agrees, for
and on behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, that, until the date upon which the Discharge of ABL Obligations shall
have occurred, any notice of any proposed foreclosure or sale of any ABL
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the ABL Agent’s and the ABL Lenders’ prior
Liens and that such Liens shall continue as against the ABL Priority Collateral
to be sold, unless the ABL Agent otherwise consents in writing.

(b) Notice of Cash Flow Collateral Agents’ Liens.

(i) Without limiting Section 2.3 hereof, the ABL Agent, for and on behalf of
itself and the ABL Lenders, hereby agrees that, until the date upon which the
applicable Discharge of Cash Flow Collateral Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent or
any ABL Lender with respect to the Cash Flow Collateral Priority Collateral, the
ABL Agent

 

42



--------------------------------------------------------------------------------

or such ABL Lender, as applicable, shall advise any purchaser or transferee of
any Cash Flow Priority Collateral in writing that the sale (whether public,
private, by foreclosure, or otherwise) or other transfer is subject to the Liens
of each Cash Flow Collateral Agent and the Cash Flow Collateral Secured Parties
represented thereby, unless, with respect to the Lien of any Cash Flow
Collateral Agent, such Cash Flow Collateral Agent otherwise consents in writing.
In addition, the ABL Agent agrees, for and on behalf of itself and the ABL
Lenders, that, until the date upon which the applicable Discharge of Cash Flow
Collateral Obligations shall have occurred, any notice of any proposed
foreclosure or sale of any Cash Flow Priority Collateral and any other notice in
connection with the Exercise of Secured Creditor Remedies with respect thereto
shall state prominently and clearly that the sale is subject to the prior Liens
of each Cash Flow Collateral Agent and the Cash Flow Collateral Secured Parties
represented thereby and that such Liens shall continue as against the Cash Flow
Priority Collateral to be sold, unless, with respect to the Lien of any Cash
Flow Collateral Agent, such Cash Flow Collateral Agent otherwise consents in
writing.

(ii) Without limiting Section 2.3 or Section 2.4(a) hereof, each Cash Flow
Collateral Agent, for and on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, hereby agrees that, until the date upon
which the applicable Discharge of Cash Flow Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by such Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby
with respect to any Collateral, such Cash Flow Collateral Agent or Cash Flow
Collateral Secured Party, as applicable, shall advise any purchaser or
transferee of any Collateral in writing that the sale (whether public, private,
by foreclosure, or otherwise) or other transfer is subject to any Liens of each
other Cash Flow Collateral Agent and any Cash Flow Collateral Secured Parties
represented thereby (except as may be separately otherwise agreed in writing by,
and solely as between or among, any two or more Cash Flow Collateral Agents, in
each case on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby). In addition, without limiting Section 2.4(a) hereof, each
Cash Flow Collateral Agent agrees, for and on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, that, until the date upon which
the applicable Discharge of Cash Flow Collateral Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any Collateral and
any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to any Liens of each other Cash Flow Collateral Agent and any Cash Flow
Collateral Secured Party represented thereby and that such Liens shall continue
as against the Collateral to be sold (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Cash Flow
Collateral Agents, in each case on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby).

(c) No Other Restrictions.

(i) Except as expressly set forth in this Agreement, each of the ABL Agent, the
ABL Lenders, each Cash Flow Collateral Agent and each Cash Flow Collateral
Secured Party shall have any and all rights and remedies it may have as a

 

43



--------------------------------------------------------------------------------

creditor under applicable law, including the right to the Exercise of Secured
Creditor Remedies (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Secured Parties represented thereby), provided, however, that the Exercise
of Secured Creditor Remedies with respect to the Collateral shall be subject to
the Lien Priority and to the provisions of this Agreement, including Sections
2.3, 2.4 and 4.1 hereof. The ABL Agent may enforce the provisions of the ABL
Documents, each Cash Flow Collateral Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable) may enforce the provisions of its
respective Cash Flow Collateral Documents, and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this Agreement
and mandatory provisions of applicable law (except as may be separately
otherwise agreed in writing by and between or among any applicable Parties,
solely as among such Parties and the Secured Parties represented thereby);
provided, however, that each of the ABL Agent and each Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) agrees to provide to each other such Party copies of any notices
that it is required under applicable law to deliver to any Borrower or any
Guarantor; provided, further, however, that any failure by the ABL Agent to
provide any such copies to any other such Party shall not impair any of the ABL
Agent’s rights hereunder or under any of the ABL Documents and any failure by
any Cash Flow Collateral Agent to provide any such copies to any other such
Party shall not impair any of such Cash Flow Collateral Agent’s rights hereunder
or under any of its respective Cash Flow Collateral Documents.

(ii) Each of the ABL Agent and the ABL Lenders agrees that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any Cash Flow Collateral Agent or any Cash
Flow Collateral Secured Party represented thereby seeking damages from or other
relief by way of specific performance, instructions or otherwise, with respect
to, any action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

(iii) Each Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and the Cash Flow Collateral Secured
Parties represented thereby agrees that it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against the ABL Agent or any other ABL Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken.

(iv) Each Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and the Cash Flow Collateral Secured
Parties represented thereby agrees that it will not institute any suit or other

 

44



--------------------------------------------------------------------------------

proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any other Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party represented thereby seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by, and solely as between or among, any
two or more Cash Flow Collateral Agents, each on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby).

(d) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent, (B) any sale, transfer or
other disposition of all or any portion of the ABL Priority Collateral, so long
as such sale, transfer or other disposition is then permitted by the ABL
Documents or (C) the release of the ABL Secured Parties’ Lien on all or any
portion of the ABL Priority Collateral, so long as such release shall have been
approved by the requisite ABL Lenders (as determined pursuant to the ABL
Documents), in the case of clauses (B) and (C) only to the extent prior to the
date upon which the Discharge of ABL Obligations shall have occurred and not in
connection with a Discharge of ABL Obligations (and irrespective of whether an
Event of Default has occurred), each Cash Flow Collateral Agent agrees, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, that so long as the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.1 hereof,
such sale will be free and clear of the Liens on such ABL Priority Collateral
securing the Cash Flow Collateral Obligations, and Liens of each Cash Flow
Collateral Agent and the Cash Flow Collateral Secured Parties represented
thereby with respect to the ABL Priority Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing, each Cash Flow
Collateral Agent agrees that it will execute any and all Lien releases or other
documents reasonably requested by the ABL Agent in connection therewith, so long
as the net cash proceeds, if any, from such sale or other disposition of such
ABL Priority Collateral described in clause (A) above are applied in accordance
with the terms of this Agreement. Each Cash Flow Collateral Agent hereby
appoints the ABL Agent and any officer or duly authorized person of the ABL
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney in the place and stead of such Party and
in the name of such Party or in the ABL Agent’s own name, from time to time, in
the ABL Agent’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

45



--------------------------------------------------------------------------------

(ii) In the event of (A) any private or public sale of all or any portion of the
Cash Flow Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Cash Flow Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Cash Flow Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Cash Flow Priority Collateral
Documents or (C) the release of the Cash Flow Collateral Secured Parties’ Liens
on all or any portion of the Cash Flow Priority Collateral, so long as such
release shall have been approved by the Requisite Cash Flow Holders, in the case
of clauses (B) and (C) only to the extent prior to the date upon which the
Discharge of All Cash Flow Collateral Obligations shall have occurred and not in
connection with a Discharge of All Cash Flow Collateral Obligations (and
irrespective of whether an Event of Default has occurred), the ABL Agent agrees,
on behalf of itself and the ABL Lenders, that so long as the net cash proceeds
of any such sale, if any, described in clause (A) above are applied as provided
in Section 4.1 hereof, such sale will be free and clear of the Liens on such
Cash Flow Priority Collateral securing the ABL Obligations and the ABL Agent’s
and the ABL Secured Parties’ Liens with respect to the Cash Flow Priority
Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action. In furtherance of, and subject
to, the foregoing, the ABL Agent agrees that it will execute any and all Lien
releases or other documents reasonably requested by the Cash Flow Collateral
Representative in connection therewith, so long as the net cash proceeds, if
any, from such sale or other disposition described in clause (A) above of such
Cash Flow Priority Collateral are applied in accordance with the terms of this
Agreement. The ABL Agent hereby appoints the Cash Flow Collateral Representative
and any officer or duly authorized person of the Cash Flow Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the ABL Agent and in the name of the ABL Agent or in the Cash Flow Collateral
Representative’s own name, from time to time, in the Cash Flow Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

Section 2.5 No New Liens.

(a) Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Cash Flow Secured Party shall
knowingly acquire or hold any Lien on any assets of any Credit Party securing
any Cash Flow Obligation which assets are not also subject to the Lien of the
ABL Agent under the ABL Documents, subject to the Lien Priority set forth
herein. If any Cash Flow Collateral Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any Cash Flow Collateral Obligations which assets are not also subject
to the Lien of the ABL Agent under the ABL Documents, subject to the Lien
Priority set forth herein, then the relevant Cash Flow Collateral Secured Party
(or the Cash Flow Collateral Agent representing such relevant Cash

 

46



--------------------------------------------------------------------------------

Flow Collateral Secured Party) shall, without the need for any further consent
of any other Cash Flow Collateral Secured Party and notwithstanding anything to
the contrary in any other Cash Flow Collateral Document, be deemed to also hold
and have held such lien for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien. For the
avoidance of doubt, this paragraph (i) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Obligation or
Capitalized Lease Obligation owing to any Cash Flow Collateral Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any Cash Flow
Collateral Secured Party, or that consists of property subject to any such sale
and leaseback transaction or general intangibles related thereto (in each case,
to the extent such property constitutes Excluded Assets (as defined in the ABL
Documents)).

(b) Until the date upon which the Discharge of All Cash Flow Collateral
Obligations shall have occurred, the parties hereto agree that:

(i) No ABL Secured Party shall acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Cash Flow Collateral Agent under its respective Cash Flow
Collateral Documents, subject to the Lien Priority set forth herein (except to
the extent provided in Section 7.22 hereof). If any ABL Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Cash Flow Collateral Agent under its respective Cash Flow
Collateral Documents, subject to the Lien Priority set forth herein (except to
the extent provided in Section 7.22 hereof), then the ABL Agent (or the relevant
ABL Secured Party) shall, without the need for any further consent of any other
ABL Secured Party and notwithstanding anything to the contrary in any other ABL
Document be deemed to also hold and have held such lien for the benefit of each
Cash Flow Collateral Agent as security for its respective Cash Flow Collateral
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Cash Flow Collateral Agent in writing of the existence of
such Lien. For the avoidance of doubt, this paragraph (i) shall not apply to any
Lien on (x) any Note Excluded Assets, to the extent provided in Section 7.22
hereof or (y) any property of any Credit Party securing any Purchase Money
Obligations or Capitalized Lease Obligation owing to any ABL Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case under
this clause (y), to the extent such property constitutes Excluded Assets (as
defined in the Cash Flow Collateral Documents referred to in the first sentence
of this paragraph)).

(ii) No Cash Flow Collateral Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Cash Flow Collateral Obligation which
assets are not also subject to the Lien of each other Cash Flow Collateral Agent
under its respective Cash Flow Collateral Documents, subject to the Lien
Priority set forth herein (except to the extent provided in Section 7.22
hereof). If any Cash Flow

 

47



--------------------------------------------------------------------------------

Collateral Secured Party shall (nonetheless and in breach hereof) acquire or
hold any Lien on any assets of any Credit Party securing any Cash Flow
Collateral Obligation which assets are not also subject to the Lien of each
other Cash Flow Collateral Agent under its respective Cash Flow Collateral
Documents, subject to the Lien Priority set forth herein (except to the extent
provided in Section 7.22 hereof), then such relevant Cash Flow Collateral
Secured Party (or the Cash Flow Collateral Agent representing such relevant Cash
Flow Collateral Secured Party) shall, without the need for any further consent
of any other Cash Flow Collateral Secured Party and notwithstanding anything to
the contrary in any other Cash Flow Collateral Document, be deemed to also hold
and have held such lien for the benefit of each other Cash Flow Collateral Agent
as security for its respective Cash Flow Collateral Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify each other Cash
Flow Collateral Agent in writing of the existence of such Lien. For the
avoidance of doubt, this paragraph (ii) shall not apply to (x) any Note Excluded
Assets, to the extent provided in Section 7.22 hereof or (y) any property of any
Credit Party securing any Purchase Money Obligations or Capitalized Lease
Obligation owing to any Cash Flow Collateral Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Cash Flow Collateral Secured
Party, or that consists of property subject to any such sale and leaseback
transaction or general intangibles related thereto (in each case under this
clause (y), to the extent such property constitutes Excluded Assets (as defined
in the Cash Flow Collateral Documents referred to in the first sentence of this
paragraph)).

Section 2.6 Waiver of Marshalling.

Until the Discharge of ABL Obligations, each Cash Flow Collateral Agent, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, will not (including in its capacity as Cash Flow Collateral
Representative, if applicable) assert, and waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

Until the Discharge of All Cash Flow Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Cash Flow Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted.

The ABL Agent and each Cash Flow Collateral Agent may make such demands or file
such claims in respect of the ABL Obligations or its related Cash Flow
Collateral Obligations, as applicable, as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time.

 

48



--------------------------------------------------------------------------------

Section 32.2 Agent for Perfection.

The ABL Agent, for and on behalf of itself and each ABL Lender, and each Cash
Flow Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable), for and on behalf of itself and each Cash Flow
Collateral Secured Party represented thereby, as applicable, each agree to hold
all Control Collateral and Cash Collateral that is part of the Collateral in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as agent for each other solely for
the purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2. None of the ABL Agent, the ABL Lenders, any Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) or any Cash Flow Collateral Secured Parties, as applicable, shall
have any obligation whatsoever to the others to assure that the Cash Collateral
or the Control Collateral is genuine or owned by any Borrower, any Guarantor, or
any other Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and each Cash Flow Collateral Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Control Collateral and the Cash Collateral in their possession as agent for
the other Parties for purposes of perfecting the Lien held by the ABL Agent and
any Cash Flow Collateral Agent, as applicable. The ABL Agent is not and shall
not be deemed to be a fiduciary of any kind for any Cash Flow Collateral Agent,
the Cash Flow Collateral Secured Parties or any other Person. Any Cash Flow
Collateral Agent is not and shall not be deemed to be a fiduciary of any kind
for the ABL Agent, the ABL Lenders, any other Cash Flow Collateral Agent, any
Cash Flow Collateral Secured Parties represented by any other Cash Flow
Collateral Agent, or any other Person. In the event that (a) the ABL Agent or
any ABL Lender receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement or (b) any Cash Flow Collateral Agent
or any Cash Flow Collateral Secured Party receives any Collateral or Proceeds of
the Collateral in violation of the terms of this Agreement, then the ABL Agent,
such ABL Lender, such Cash Flow Collateral Agent or such Cash Flow Collateral
Secured Party, as applicable, shall promptly pay over such Proceeds or
Collateral to (i) in the case of ABL Priority Collateral or Proceeds thereof,
the ABL Agent, or (ii) in the case of Cash Flow Priority Collateral or Proceeds
thereof, the Cash Flow Collateral Representative, in each case, in the same form
as received with any necessary endorsements, for application in accordance with
the provisions of Section 4.1 of this Agreement. Each Credit Party shall deliver
all Control Collateral and all Cash Collateral required to be delivered pursuant
to the Credit Documents (i) in the case of ABL Priority Collateral or Proceeds
thereof, to the ABL Agent, or (ii) in the case of Cash Flow Priority Collateral
or Proceeds thereof, to the Cash Flow Collateral Representative.

Section 3.3 Sharing of Information and Access.

In the event that the ABL Agent shall, in the exercise of its rights under the
ABL Collateral Documents or otherwise, receive possession or control of any
books and Records of any Cash Flow Credit Party that contain information
identifying or pertaining to the Cash Flow Priority Collateral, the ABL Agent
shall, upon request of any Cash Flow Collateral Agent and as

 

49



--------------------------------------------------------------------------------

promptly as practicable thereafter, either make available to such Party such
books and Records for inspection and duplication or provide to such Party copies
thereof. In the event that any Cash Flow Collateral Agent shall, in the exercise
of its rights under the Cash Flow Collateral Documents or otherwise, receive
possession or control of any books and records of any ABL Credit Party that
contain information identifying or pertaining to any of the ABL Priority
Collateral, such Party shall, upon written request from the ABL Agent and as
promptly as practicable thereafter, either make available to the ABL Agent such
books and records for inspection and duplication or provide the ABL Agent copies
thereof. Each Credit Party and each Cash Flow Collateral Agent hereby consent to
the non-exclusive royalty free use by the ABL Agent of any Intellectual Property
included in the Collateral for the purposes of disposing of any ABL Priority
Collateral and, in the event that any Cash Flow Collateral Agent shall, in the
exercise of its rights under the Cash Flow Collateral Documents or otherwise,
obtain title to any such Intellectual Property, such Party hereby irrevocably
grants the ABL Agent a non-exclusive license or other right to use, without
charge, such Intellectual Property as it pertains to the ABL Priority Collateral
in advertising for sale and selling any ABL Priority Collateral.

Section 3.4 Insurance.

Proceeds of Collateral include insurance proceeds and, therefore, the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds.
The ABL Agent shall have the sole and exclusive right, as against each Cash Flow
Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of ABL Priority Collateral. The
Cash Flow Collateral Representative shall have the sole and exclusive right, as
against the ABL Agent and each Cash Flow Collateral Agent (other than in its
capacity as Cash Flow Collateral Representative, if applicable), to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of Cash Flow Priority Collateral. All proceeds of such insurance
shall be remitted to the ABL Agent or to the Cash Flow Collateral
Representative, as the case may be, and each of the ABL Agent, the Cash Flow
Collateral Representative and each Cash Flow Collateral Agent shall cooperate
(if necessary) in a reasonable manner in effecting the payment of insurance
proceeds in accordance with Section 4.1 hereof.

Section 3.5 No Additional Rights For the Credit Parties Hereunder.

Except as provided in Section 3.6, if any ABL Secured Party or Cash Flow
Collateral Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party or Cash Flow
Collateral Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party or Cash Flow
Collateral Secured Party.

Section 3.6 Actions Upon Breach.

If any ABL Secured Party or any Cash Flow Collateral Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the ABL Agent or the Cash Flow Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the

 

50



--------------------------------------------------------------------------------

making of this Agreement, and any ABL Secured Party or Cash Flow Collateral
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

Section 3.7 Inspection Rights.

(a) Without limiting any rights the ABL Agent or any other ABL Secured Party may
otherwise have under applicable law or by agreement, the ABL Agent and the ABL
Secured Parties may, at any time and whether or not any Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) or any other Cash Flow Collateral Secured Party has commenced and is
continuing to Exercise Any Secured Creditor Remedies (the “ABL Permitted Access
Right”), during normal business hours on any business day, access ABL Priority
Collateral that (A) is stored or located in or on, (B) has become an accession
with respect to (within the meaning of Section 9-335 of the Uniform Commercial
Code), or (C) has been commingled with (within the meaning of Section 9-336 of
the Uniform Commercial Code), Cash Flow Priority Collateral (collectively, the
“ABL Commingled Collateral”), for the limited purposes of assembling,
inspecting, copying or downloading information stored on, taking actions to
perfect its Lien on, completing a production run of inventory involving, taking
possession of, moving, selling, storing or otherwise dealing with, or to
Exercise Any Secured Creditor Remedies with respect to, the ABL Commingled
Collateral, in each case without notice to, the involvement of or interference
by any Cash Flow Collateral Secured Party or liability to any Cash Flow
Collateral Secured Party. In addition, subject to the terms hereof, the ABL
Agent may advertise and conduct public auctions or private sales of the ABL
Priority Collateral without notice to, the involvement of or interference by any
Cash Flow Collateral Secured Party (including the Cash Flow Collateral
Representative) or liability to any Cash Flow Collateral Secured Party
(including the Cash Flow Collateral Representative). In the event that any ABL
Secured Party has commenced and is continuing to Exercise Any Secured Creditor
Remedies with respect to any ABL Commingled Collateral, no Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) may sell, assign or otherwise transfer the related Cash Flow
Priority Collateral prior to the expiration of the 180-day period commencing on
the date such ABL Secured Party begins to Exercise Any Secured Creditor
Remedies, unless the purchaser, assignee or transferee thereof agrees to be
bound by the provisions of this Section 3.7. If any stay or other order that
prohibits the ABL Agent and other ABL Secured Parties from commencing and
continuing to Exercise Any Secured Creditor Remedies with respect to ABL
Commingled Collateral has been entered by a court of competent jurisdiction,
such 180-day period shall be tolled during the pendency of any such stay or
other order. During the period of actual occupation, use and/or control by the
ABL Agent or ABL Secured Parties (or their respective employees, agents,
advisers and representatives) of any Cash Flow Priority Collateral, the ABL
Agent and the ABL Secured Parties shall be obligated to repair at their expense
any physical damage (but not any diminution in value) to such Cash Flow Priority
Collateral resulting from such occupancy, use or control, and to leave such Cash
Flow Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear
excepted. The ABL Agent and ABL Secured Parties shall cooperate with the Cash
Flow Collateral Secured Parties and/or the Cash Flow Collateral Representative
in connection with any efforts made by the Cash Flow Secured Parties and/or the
Cash Flow Collateral Representative to sell the Cash Flow Priority Collateral.

 

51



--------------------------------------------------------------------------------

(b) Each Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and the other Cash Flow Secured
Parties shall use commercially reasonable efforts to not hinder or obstruct the
ABL Agent and the other ABL Secured Parties from exercising the ABL Permitted
Access Right.

(c) Subject to the terms hereof, the Cash Flow Collateral Representative may
advertise and conduct public auctions or private sales of the Cash Flow Priority
Collateral without notice to, the involvement of or interference by any ABL
Secured Party or liability to any ABL Secured Party.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. Each Cash Flow Collateral Agent, for
and on behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, expressly acknowledge and agree that (i) any ABL Credit Agreement
includes a revolving commitment, that in the ordinary course of business the ABL
Agent and the ABL Lenders will apply payments and make advances thereunder, and
that no application of any Payment Collateral or Cash Collateral or the release
of any Lien by the ABL Agent upon any portion of the Collateral in connection
with a permitted disposition under any ABL Credit Agreement shall constitute the
Exercise of Secured Creditor Remedies under this Agreement; (ii) the amount of
the ABL Obligations that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed, and that the terms of the
ABL Obligations may be modified, extended or amended from time to time, and that
the aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Cash Flow
Collateral Secured Parties and without affecting the provisions hereof; and
(iii) all Payment Collateral or Cash Collateral received by the ABL Agent may be
applied, reversed, reapplied, credited, or reborrowed, in whole or in part, to
the ABL Obligations at any time; provided, however, that from and after the date
on which the ABL Agent (or any ABL Lender) commences the Exercise of Any Secured
Creditor Remedies (other than, prior to the acceleration of any of the Cash Flow
Collateral Obligations, the exercise of its rights in accordance with
Section 4.16 of the ABL Credit Agreement or any similar provision of any other
ABL Credit Agreement), all amounts received by the ABL Agent or any ABL Lender
shall be applied as specified in this Section 4.1. The Lien Priority shall not
be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the ABL Obligations or any Cash Flow Collateral
Obligations, or any portion thereof.

(b) Revolving Nature of Cash Flow Collateral Obligations. Each Cash Flow
Collateral Agent, for and on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, and the ABL Agent, for and on behalf of
itself and the ABL Lenders, expressly acknowledge and agree that (i) Cash Flow
Collateral Facilities may include a revolving commitment, that in the ordinary
course of business any Cash Flow Collateral Agent and Cash Flow Collateral
Secured Parties may apply payments and make advances thereunder; and (ii) the
amount of Cash Flow Collateral Obligations that may be outstanding thereunder at
any time or

 

52



--------------------------------------------------------------------------------

from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of Cash Flow Collateral Obligations thereunder may be modified,
extended or amended from time to time, and that the aggregate amount of Cash
Flow Collateral Obligations thereunder may be increased, replaced or refinanced,
in each event, without notice to or consent by any other Cash Flow Collateral
Secured Parties (in the case of the Cash Flow Collateral Agents) or the ABL
Lenders (in the case of the ABL Agent) and without affecting the provisions
hereof; provided, however, that from and after the date on which any Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party commences the Exercise of
Any Secured Creditor Remedies, all amounts received by any such Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations or any Cash Flow Collateral Obligations, or
any portion thereof.

(c) Application of Proceeds of ABL Priority Collateral. All ABL Priority
Collateral, and all Proceeds thereof, received by the ABL Agent or any Cash Flow
Collateral Agent in connection with any Exercise of Secured Creditor Remedies
shall be applied as follows:

first, to the payment of costs and expenses of the ABL Agent or any Cash Flow
Collateral Agent, as applicable, in connection with such Exercise of Secured
Creditor Remedies,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of (w) the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, (x) the
First Lien Note Obligations in accordance with the First Lien Note Documents
until the Discharge of First Lien Note Obligations shall have occurred, (y) the
Second Lien Note Obligations in accordance with the Second Lien Note Documents
until the Discharge of Second Lien Note Obligations shall have occurred and
(z) any Additional Obligations in accordance with the applicable Additional
Documents until the Discharge of Additional Obligations shall have occurred,
which payment shall be made between and among such Cash Flow Collateral
Obligations on a pro rata basis (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)), and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

The ABL Canadian Collateral shall be applied to the payment of the ABL
Obligations secured thereby in accordance with the ABL Documents until the
Discharge of ABL Obligations (to the extent secured thereby) shall have
occurred.

(d) Application of Proceeds of Cash Flow Priority Collateral. All Cash Flow
Priority Collateral, and all Proceeds thereof, received by the ABL Agent or any
Cash Flow Collateral Agent in connection with any Exercise of Secured Creditor
Remedies shall be applied as follows:

first, to the payment of costs and expenses of the ABL Agent or any Cash Flow
Collateral Agent, as applicable, in connection with such Exercise of Secured
Creditor Remedies,

 

53



--------------------------------------------------------------------------------

second, to the payment of (w) the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, (x) the
First Lien Note Obligations in accordance with the First Lien Note Documents
until the Discharge of First Lien Note Obligations shall have occurred, (y) the
Second Lien Note Obligations in accordance with the Second Lien Note Documents
until the Discharge of Second Lien Note Obligations shall have occurred and
(z) any Additional Obligations in accordance with the applicable Additional
Documents until the Discharge of Additional Obligations shall have occurred,
which payment shall be made between and among such Cash Flow Collateral
Obligations on a pro rata basis (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)),

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

except, (x) that any Note Excluded Assets and Proceeds thereof received by any
Agent in connection with any Exercise of Secured Creditor Remedies shall not be
applied to any First Lien Note Obligations, Second Lien Note Obligations or
Additional Obligations to the extent provided in Section 7.22, and (y) in the
case of application of Cash Flow Priority Collateral and Proceeds thereof as
between Additional Obligations and ABL Obligations, as may be separately
otherwise agreed in writing by and between any applicable Additional Agent, on
behalf of itself and the Additional Creditors represented thereby, and the ABL
Agent, on behalf of itself and the ABL Lenders, with respect to the Additional
Obligations owing to any of such Additional Agent and Additional Creditors.

(e) Limited Obligation or Liability.

(i) In exercising remedies, whether as a secured creditor or otherwise, the ABL
Agent shall have no obligation or liability to any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Party represented thereby regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement.

(ii) In exercising remedies, whether as a secured creditor or otherwise, no Cash
Flow Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable) shall have any obligation or liability to the ABL

 

54



--------------------------------------------------------------------------------

Agent or any ABL Lender regarding the adequacy of any Proceeds or for any action
or omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement.

(iii) In exercising remedies, whether as a secured creditor or otherwise, no
Cash Flow Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable) shall have any obligation or liability to any
other Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party
represented thereby, regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby).

(f) Turnover of Cash Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Cash Flow Collateral
Representative or shall execute such documents as the Company or the Cash Flow
Collateral Representative (if other than a Designated Additional Agent) may
reasonably request to enable the Cash Flow Collateral Representative to have
control over any Cash Collateral or Control Collateral still in the ABL Agent’s
possession, custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. Upon
the Discharge of All Cash Flow Collateral Obligations, the Cash Flow Collateral
Representative shall deliver to the ABL Agent or shall execute such documents as
the ABL Agent may reasonably request to enable the ABL Agent to have control
over any Cash Collateral or Control Collateral still in the Cash Flow Collateral
Representative’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between (i) the Cash Flow Collateral Representative and
(ii) any Cash Flow Collateral Agent (other than the Cash Flow Collateral
Representative), any such Cash Collateral or Control Collateral held by the Cash
Flow Collateral Representative shall be held by it subject to the terms and
conditions of Section 2.2.

(g) Intervening Creditor. Notwithstanding anything in Sections 4.1(c) or (d) to
the contrary, with respect to any Collateral for which a third party (other than
a Cash Flow Collateral Secured Party) has a Lien or security interest that is
junior in priority to the Lien or security interest of any Series of Cash Flow
Collateral Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Cash Flow Collateral Obligations (such third party an
“Intervening Creditor”) (except as may be separately otherwise agreed in writing
by, and solely as between or among, any two or more Cash Flow Collateral Agents,
each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)), the value of any Collateral or Proceeds that are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or Proceeds thereof to be distributed in respect of the Series of
Cash Flow Collateral Obligations with respect to which such Impairment exists.

 

55



--------------------------------------------------------------------------------

Section 4.2 Specific Performance.

Each of the ABL Agent and each Cash Flow Collateral Agent is hereby authorized
to demand specific performance of this Agreement, whether or not any Borrower or
any Guarantor shall have complied with any of the provisions of any of the
Credit Documents, at any time when any other Party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Lenders, and each Cash Flow
Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable), for and on behalf of itself and the Cash Flow
Secured Parties represented thereby, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Cash Flow Collateral Agent, on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, hereby waives notice of
acceptance of, or proof of reliance by the ABL Agent or any ABL Lender on, this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the ABL Obligations. All Cash
Flow Collateral Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the ABL Agent, on behalf of itself and the ABL Lenders, and each
Cash Flow Collateral Agent, on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, hereby waives notice of acceptance, or
proof of reliance, by any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party represented thereby of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Cash Flow Collateral Obligations.

(b) None of the ABL Agent, any ABL Lender, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable to any
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party for failure
to demand, collect, or realize upon any of the Collateral or any Proceeds, or
for any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If the ABL Agent or any ABL Lender
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Lender has knowledge that the honoring of (or failure
to honor) any such request would constitute a default under the terms of any
Cash Flow Collateral Credit Facility or any other Cash Flow Collateral Document
to which any other Cash Flow Collateral Agent or any Cash Flow Collateral
Secured party represented thereby is a party or beneficiary (but not a default
under this Agreement) or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute such a default, or if
the ABL Agent or any ABL Lender otherwise should exercise any

 

56



--------------------------------------------------------------------------------

of its contractual rights or remedies under any ABL Documents (subject to the
express terms and conditions hereof), neither the ABL Agent nor any ABL Lender
shall have any liability whatsoever to any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The ABL Agent and the ABL Lenders shall be
entitled to manage and supervise their loans and extensions of credit under any
ABL Credit Agreement and any of the other ABL Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement. Any Cash Flow Collateral Agent,
on behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, agrees that neither the ABL Agent nor any ABL Lender shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

(c) None of any Cash Flow Collateral Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable), any Cash Flow Collateral Secured
Parties represented thereby, or any of their respective Affiliates, directors,
officers, employees, or agents shall be liable to the ABL Agent or any ABL
Lender for failure to demand, collect, or realize upon any of the Collateral or
any Proceeds, or for any delay in doing so, or shall be under any obligation to
sell or otherwise dispose of any Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the Collateral or any part or Proceeds
thereof, except as specifically provided in this Agreement. If any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party honors (or fails to
honor) a request by any Borrower for an extension of credit pursuant to any Cash
Flow Collateral Credit Facility or any of the other Cash Flow Collateral
Documents, whether such Cash Flow Collateral Agent or Cash Flow Collateral
Secured Party represented thereby has knowledge that the honoring of (or failure
to honor) any such request would constitute a default under the terms of any ABL
Credit Agreement or any other ABL Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby
otherwise should exercise any of its contractual rights or remedies under its
respective Cash Flow Collateral Documents (subject to the express terms and
conditions hereof), neither such Cash Flow Collateral Agent nor any Cash Flow
Collateral Secured Party represented thereby shall have any liability whatsoever
to the ABL Agent or any ABL Lender as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). Each Cash Flow Collateral Agent and the Cash Flow
Collateral Secured Parties represented thereby shall be entitled to manage and
supervise their loans and extensions of credit under the Cash Flow Collateral
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Lender has in the Collateral, except as
otherwise expressly set forth in this Agreement. The ABL Agent, on behalf of
itself and the ABL Lenders agrees that no Cash Flow Collateral Agent (including
in its capacity as Cash Flow Collateral Representative, if applicable) nor any
Cash Flow Collateral Secured Parties

 

57



--------------------------------------------------------------------------------

shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Cash Flow Collateral Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

(d) None of any Cash Flow Collateral Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable), any Cash Flow Collateral Secured
Party represented thereby, or any of their respective Affiliates, directors,
officers, employees, or agents shall be liable to any other Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party represented thereby for failure
to demand, collect, or realize upon any of the Collateral or any Proceeds, or
for any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by, and solely as between or among, any two or more
Cash Flow Collateral Agents, each on behalf of itself and the Additional
Creditors represented thereby, including pursuant to the Cash Flow Intercreditor
Agreement). If any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Cash Flow Collateral Credit Facility or any
of the other Cash Flow Collateral Documents, whether such Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of any Cash Flow Collateral Credit Facility or any other Cash Flow
Collateral Document to which any other Cash Flow Collateral Agent or any Cash
Flow Collateral Secured party represented thereby is party or beneficiary (but
not a default under this Agreement) or an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party otherwise should exercise any of its contractual rights or
remedies under the Cash Flow Collateral Documents (subject to the express terms
and conditions hereof), neither such Cash Flow Collateral Agent nor any Cash
Flow Collateral Secured Party shall have any liability whatsoever to any other
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement)
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby,
including pursuant to the Cash Flow Intercreditor Agreement). Each Cash Flow
Collateral Agent and the Cash Flow Collateral Secured Parties represented
thereby shall be entitled to manage and supervise their loans and extensions of
credit under the Cash Flow Collateral Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any other Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby,
has in the Collateral, except as otherwise expressly set forth in this Agreement
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby,
including pursuant to the Cash Flow Intercreditor Agreement). Any Cash Flow
Collateral Agent, on behalf of itself and the Cash Flow Collateral Secured
Parties represented thereby, agrees that no other Cash Flow Collateral Agent
(including in its capacity as Cash Flow Collateral Representative, if

 

58



--------------------------------------------------------------------------------

applicable) nor any Cash Flow Collateral Secured Party represented thereby shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Cash Flow Collateral Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby, including pursuant to the Cash Flow Intercreditor
Agreement).

Section 5.2 Modifications to ABL Documents and Cash Flow Collateral Documents.

(a) Without affecting the obligations of any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Parties under this Agreement, the ABL Agent and the
ABL Lenders may, at any time and from time to time, in their sole discretion
without the consent of or notice to any Cash Flow Collateral Agent or any Cash
Flow Collateral Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party or impairing or releasing the subordination provided
for in this Agreement, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the ABL Documents in any
manner whatsoever, including, to:

   (i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

  (ii) retain or obtain a Lien on any Property of any Person to secure any of
the ABL Obligations, and in connection therewith to enter into any additional
ABL Documents;

 (iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

 (iv) release its Lien on any Collateral or other Property;

  (v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

 (vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

 

59



--------------------------------------------------------------------------------

(b) Without affecting the obligations of the ABL Agent and the ABL Lenders under
this Agreement, any Cash Flow Collateral Agent and any Cash Flow Collateral
Secured Parties represented thereby may, at any time and from time to time, in
their sole discretion without the consent of or notice to the ABL Agent or any
ABL Lender (except to the extent such notice or consent is required pursuant to
the express provisions of this Agreement), and without incurring any liability
to the ABL Agent or any ABL Lender or impairing or releasing the subordination
provided for in this Agreement, amend, restate, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify any of the applicable Cash
Flow Collateral Documents in any manner whatsoever, including, to:

   (i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Cash Flow Collateral Obligations or any
of the Cash Flow Collateral Documents;

  (ii) retain or obtain a Lien on any Property of any Person to secure any of
the Cash Flow Collateral Obligations, and in connection therewith to enter into
any additional Cash Flow Collateral Documents;

 (iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Cash Flow Collateral
Obligations;

 (iv) release its Lien on any Collateral or other Property;

  (v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

 (vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Cash Flow Collateral Obligations; and

(vii) otherwise manage and supervise the Cash Flow Collateral Obligations as
such Cash Flow Collateral Agent shall deem appropriate;

except as may be separately otherwise agreed in writing by, and solely as
between, any Additional Agent, on behalf of itself and the Additional Creditors
represented thereby, and the ABL Agent, on behalf of itself and the ABL Lenders.

(c) Without affecting the obligations of any other Cash Flow Collateral Agent or
the Cash Flow Collateral Secured Parties represented thereby under this
Agreement, any Cash Flow Collateral Agent and any Cash Flow Collateral Secured
Parties represented thereby may, at any time and from time to time, in their
sole discretion without the consent of or notice to any other Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby
(except to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to any other
Cash

 

60



--------------------------------------------------------------------------------

Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby or impairing or releasing the subordination provided for in this
Agreement, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the applicable Cash Flow Collateral
Documents in any manner whatsoever, including, to:

   (i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Cash Flow Collateral Obligations or any
of the Cash Flow Collateral Documents;

  (ii) retain or obtain a Lien on any Property of any Person to secure any of
the Cash Flow Collateral Obligations, and in connection therewith to enter into
any additional Cash Flow Collateral Documents;

 (iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Cash Flow Collateral
Obligations;

 (iv) release its Lien on any Collateral or other Property;

  (v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

 (vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Cash Flow Collateral Obligations; and

(vii) otherwise manage and supervise the Cash Flow Collateral Obligations as
such Cash Flow Collateral Agent shall deem appropriate;

except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby
(including pursuant to the Cash Flow Intercreditor Agreement).

(d) The ABL Obligations, the First Lien Note Obligations, the Second Lien Note
Obligations, the Term Obligations and any Additional Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any ABL Document,
any First Lien Note Document, any Second Lien Note Document, any Term Document
or any Additional Document) of the ABL Agent or the ABL Lenders, the First Lien
Note Agent or the First Lien Noteholder Secured Parties, the Second Lien Note
Agent or the Second Lien Noteholder Secured Parties, the Term Agent or the Term
Creditors, or any Additional Agent or any Additional Creditors, as the case may
be, all without affecting the Lien Priorities provided for in this Agreement or
the other provisions of this Agreement; provided, however, that, if the
indebtedness refunding, replacing or refinancing any such ABL Obligations,

 

61



--------------------------------------------------------------------------------

First Lien Note Obligations, Second Lien Note Obligations, Term Obligations or
Additional Obligations is to constitute ABL Obligations, First Lien Note
Obligations, Second Lien Note Obligations, Term Obligations or Additional
Obligations governed by this Agreement, the holders of such indebtedness (or an
authorized agent or trustee on their behalf) bind themselves in writing to the
terms of this Agreement pursuant to a joinder agreement substantially in the
form of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to the ABL Agent, the Term Agent or any Additional Agent (other
than any Designated Additional Agent), as the case may be (or, if there is no
continuing Agent other than the First Lien Note Agent, the Second Lien Note
Agent and any Designated Additional Agent, as designated by the Company), and
any such refunding, replacement or refinancing transaction shall be in
accordance with any applicable provisions of the ABL Documents, the Term
Documents, the First Lien Note Documents, the Second Lien Term Documents and any
Additional Documents. For the avoidance of doubt, any ABL Obligations, Term
Obligations, First Lien Note Obligations, Second Lien Note Obligations or
Additional Obligations may be refinanced, in whole or in part, in each case
without notice to, or the consent (except to the extent a consent is required to
permit the refinancing transaction under the ABL Documents, Term Documents,
First Lien Note Documents, Second Lien Note Documents or Additional Documents)
of, any of the ABL Agent or any other ABL Secured Party, the Term Agent or any
other Term Secured Party, the First Lien Note Agent or any other First Lien
Noteholder Secured Party, the Second Lien Note Agent or any other Second Lien
Noteholder Secured Party or any Additional Agent or any other Additional Secured
Party, through the incurrence of Additional Indebtedness, subject to
Section 7.11.

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Lender is required in any Insolvency Proceeding
or otherwise to turn over or otherwise pay to the estate of any Borrower, any
Guarantor, or any other Person any payment made in satisfaction of all or any
portion of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations
shall be reinstated to the extent of such ABL Recovery. If this Agreement shall
have been terminated prior to such ABL Recovery, this Agreement shall be
reinstated in full force and effect in the event of such ABL Recovery, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the Parties from such date of reinstatement. All
rights, interests, agreements, and obligations of the ABL Agent, each Cash Flow
Collateral Agent, the ABL Lenders and the Cash Flow Collateral Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations or any Cash Flow Collateral Obligations. No priority or right of
the ABL Agent or any ABL Lender shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agent or any ABL Lender may have.

 

62



--------------------------------------------------------------------------------

(b) If any Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party
represented thereby is required in any Insolvency Proceeding or otherwise to
turn over or otherwise pay to the estate of any Borrower, any Guarantor, or any
other Person any payment made in satisfaction of all or any portion of its
respective Cash Flow Collateral Obligations (a “Cash Flow Collateral Recovery”),
then such respective Cash Flow Collateral Obligations shall be reinstated to the
extent of such Cash Flow Collateral Recovery. If this Agreement shall have been
terminated prior to such Cash Flow Collateral Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Cash Flow Collateral
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of the ABL
Agent, each Cash Flow Collateral Agent, the ABL Lenders and the Cash Flow
Collateral Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or any Cash Flow Collateral
Obligations. No priority or right of any Cash Flow Collateral Agent or any Cash
Flow Collateral Secured Party represented thereby shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Cash Flow Collateral Documents,
regardless of any knowledge thereof which such Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party represented thereby may have.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time prior to the Discharge of ABL
Obligations, and the ABL Agent or the ABL Lenders shall seek to provide, or
consent to a third party providing, any Borrower or any Guarantor with any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Collateral), then each Cash Flow Collateral Agent, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of such Cash Flow
Collateral Agent securing the related Cash Flow Collateral Obligations or on any
other grounds (and will not request any adequate protection solely as a result
of such DIP Financing), so long as (i) such Cash Flow Collateral Agent retains
its Lien on the Collateral to secure the related Cash Flow Collateral
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Cash Flow
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien securing
such DIP Financing is junior and subordinate to the

 

63



--------------------------------------------------------------------------------

Lien of such Cash Flow Collateral Agent on the Cash Flow Priority Collateral,
(ii) all Liens on ABL Priority Collateral securing any such DIP Financing shall
be senior to or on a parity with the Liens of the ABL Agent and the ABL Lenders
securing the ABL Obligations on ABL Priority Collateral and (iii) if the ABL
Agent receives an adequate protection Lien on post-petition assets of the debtor
to secure the ABL Obligations, such Cash Flow Collateral Agent also receives an
adequate protection Lien on such post-petition assets of the debtor to secure
the related Cash Flow Collateral Obligations, provided that (x) such Liens in
favor of the ABL Agent and such Cash Flow Collateral Agent shall be subject to
the provisions of Section 6.1(b) hereof and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent any Cash Flow Collateral Agent and any Cash
Flow Collateral Secured Party from objecting to any provision in any DIP
Financing relating to any provision or content of a plan of reorganization.

(b) All Liens granted to the ABL Agent or any Cash Flow Collateral Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.

Section 6.2 Relief From Stay.

Until the Discharge of ABL Obligations has occurred, each Cash Flow Collateral
Agent, on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby, shall not seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of All Cash Flow Collateral Obligations has occurred, the ABL Agent, on behalf
of itself and the ABL Lenders, shall not seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of any portion of the
Cash Flow Priority Collateral without the Cash Flow Collateral Representative’s
express written consent. In addition, no Cash Flow Collateral Agent (including
in its capacity as Cash Flow Collateral Representative, if applicable) shall
seek any relief from the automatic stay with respect to any Collateral without
providing 30 days’ prior written notice to each other Party, unless such period
is agreed in writing by the ABL Agent and each Cash Flow Collateral Agent to be
modified.

Section 6.3 No Contest.

(a) Prior to the Discharge of ABL Obligations, none of the Cash Flow Collateral
Agents or the Cash Flow Collateral Secured Parties shall contest (or support any
other Person contesting) (i) any request by the ABL Agent or any ABL Lender for
adequate protection of its interest in the Collateral, or (ii) any objection by
the ABL Agent or any ABL Lender to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Lender that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to the
ABL Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by, and solely as
between, any Additional Agent, on behalf of itself and the Additional Creditors
represented thereby, and the ABL Agent, on behalf of itself and the ABL Lenders,
with respect to the Cash Flow Priority Collateral).

 

64



--------------------------------------------------------------------------------

(b) Prior to the Discharge of Cash Flow Collateral Obligations with respect to
Cash Flow Collateral Obligations held by any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party represented thereby, none of the ABL Agent or
the ABL Lenders shall contest (or support any other Person contesting) (i) any
request by such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(a) hereof), or (ii) any
objection by such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby to any motion, relief, action or proceeding based on a
claim by such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby that its interests in the Collateral (unless in
contravention of Section 6.1(a) hereof) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Cash Flow Collateral Agent as adequate
protection of its interests are subject to this Agreement.

(c) Prior to the Discharge of Cash Flow Collateral Obligations with respect to
the Cash Flow Collateral Obligations held by any other Cash Flow Collateral
Agent or Cash Flow Collateral Secured Party represented thereby, no Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party represented thereby shall
contest (or support any other Person contesting) (i) any request by such other
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby for adequate protection of its interest in the Collateral, or (ii) any
objection by such other Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party represented thereby to any motion, relief, action or proceeding
based on a claim by such other Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party represented thereby that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to
such other Cash Flow Collateral Agent as adequate protection of its interests
are subject to this Agreement (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)).

Section 6.4 Asset Sales.

Each Cash Flow Collateral Agent agrees, on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, that it will not oppose any sale
consented to by the ABL Agent of any ABL Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement. The ABL Agent, on behalf of
itself and the ABL Lenders, will not oppose any sale consented to by any Cash
Flow Collateral Agent or the Cash Flow Collateral Representative of any Cash
Flow Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.
If such sale of Collateral includes both ABL Priority Collateral and Cash Flow
Priority Collateral and the Parties are unable to agree on the allocation of the
purchase price between the ABL Priority Collateral and Cash Flow Priority
Collateral, any Party may apply to the court in such Insolvency Proceeding to
make a determination of such allocation, and the court’s determination shall be
binding upon the Parties

 

65



--------------------------------------------------------------------------------

Section 6.5 Separate Grants of Security and Separate Classification.

Each ABL Lender, the ABL Agent, each Cash Flow Collateral Secured Party and each
Cash Flow Collateral Agent acknowledges and agrees that (i) the grants of Liens
pursuant to the ABL Collateral Documents, the Term Collateral Documents, the
First Lien Note Collateral Documents, the Second Lien Note Collateral Documents
and the Additional Collateral Documents constitute separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Cash Flow Collateral Obligations are fundamentally different
from the ABL Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Secured Parties, on the one
hand, and the Cash Flow Collateral Secured Parties, on the other hand, in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the ABL Secured
Parties and any Cash Flow Collateral Secured Parties hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
ABL Obligation claims and Cash Flow Collateral Obligation claims against the
Credit Parties (with the effect being that, to the extent that the aggregate
value of the ABL Priority Collateral or the Cash Flow Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the ABL Secured Parties or the Cash Flow Collateral Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties, on the one
hand, and the Cash Flow Collateral Secured Parties, on the other hand, before
any distribution is made from the applicable pool of Priority Collateral in
respect of the claims held by the other Secured Parties), with the other Secured
Parties hereby acknowledging and agreeing to turn over to the respective other
Secured Parties amounts otherwise received or receivable by them from the
applicable pool of Priority Collateral to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
aggregate recoveries. The foregoing sentence is subject to any separate
agreement by and between any Additional Agent, on behalf of itself and the
Additional Creditors represented thereby, and any other Party, on behalf of
itself and the Secured Parties represented thereby, with respect to the
Additional Obligations owing to any of such Additional Agent and Additional
Creditors.

Section 6.6 Enforceability.

The provisions of this Agreement are intended to be and shall be enforceable as
a “subordination agreement” under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional.

All rights of the ABL Agent hereunder, and all agreements and obligations of the
Cash Flow Collateral Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

  (i) any lack of validity or enforceability of any ABL Document;

 

66



--------------------------------------------------------------------------------

 (ii) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the ABL Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any Cash Flow Collateral Agent or any Credit Party, to the extent applicable, in
respect of this Agreement.

Section 6.8 Cash Flow Collateral Obligations Unconditional.

All rights of each Cash Flow Collateral Agent hereunder, and all agreements and
obligations of the ABL Agent, the Cash Flow Collateral Agents and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

  (i) any lack of validity or enforceability of any Cash Flow Collateral
Document;

 (ii) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Cash Flow Collateral Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Cash
Flow Collateral Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Cash Flow Collateral Obligations or any guarantee
or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Cash Flow Collateral
Obligations, or of any of the ABL Agent, any Cash Flow Collateral Agent or any
Credit Party, to the extent applicable, in respect of this Agreement.

 

67



--------------------------------------------------------------------------------

Section 6.9 Adequate Protection.

Except to the extent expressly provided in Section 6.1, nothing in this
Agreement shall limit the rights of (a) the ABL Agent and the ABL Lenders or
(b) any Cash Flow Collateral Agent and any Cash Flow Collateral Secured Parties,
respectively, from seeking or requesting adequate protection with respect to
their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, fees, charges, or expenses, additional or
replacement collateral, claims or otherwise; provided that (a) in the event that
the ABL Agent, on behalf of itself or any of the ABL Lenders, seeks or requests
adequate protection in respect of the ABL Obligations and such adequate
protection is granted in the form of a Lien on additional collateral comprising
assets of the type of assets that constitute Cash Flow Priority Collateral, then
the ABL Agent, on behalf of itself and each of the ABL Lenders, agrees that the
Cash Flow Collateral Agents shall each also be granted a senior Lien on such
collateral as security for their respective Cash Flow Collateral Obligations and
that any Lien on such collateral securing the ABL Obligations shall be
subordinate to any Lien on such collateral securing the Cash Flow Collateral
Obligations (except as may be separately otherwise agreed in writing by, and
solely as between, any Additional Agent, on behalf of itself and the Additional
Creditors represented thereby, and the ABL Agent, on behalf of itself and the
ABL Lenders, with respect to the Cash Flow Priority Collateral) and (b) in the
event that any Cash Flow Collateral Agent, on behalf of itself or any of the
Cash Flow Collateral Secured Parties represented thereby, seeks or requests
adequate protection in respect of its and their respective Cash Flow Collateral
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
ABL Priority Collateral, then such Cash Flow Collateral Agent, on behalf of
itself and each of the Cash Flow Collateral Secured Parties represented thereby,
agrees that the ABL Agent shall also be granted a senior Lien on such collateral
as security for the ABL Obligations and that any Lien on such collateral
securing such Cash Flow Collateral Obligations shall be subordinate to the Lien
on such collateral securing the ABL Obligations.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation.

Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, agrees that no payment by such
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party to the ABL
Agent or any ABL Lender pursuant to the provisions of this Agreement shall
entitle such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby to exercise any rights of subrogation in respect
thereof until the Discharge of ABL Obligations shall have occurred. Following
the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
resulting from payments to the ABL Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Agent are paid by such Person upon request for
payment thereof.

 

68



--------------------------------------------------------------------------------

The ABL Agent, for and on behalf of itself and the ABL Lenders, agrees that no
payment by the ABL Agent or any ABL Lender to any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Party pursuant to the provisions of this
Agreement shall entitle the ABL Agent or any ABL Lender to exercise any rights
of subrogation in respect thereof until the Discharge of All Cash Flow
Collateral Obligations shall have occurred. Following the Discharge of All Cash
Flow Collateral Obligations, each Cash Flow Collateral Agent agrees to execute
such documents, agreements, and instruments as the ABL Agent or any ABL Lender
may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Cash Flow Collateral Obligations resulting from
payments to such Cash Flow Collateral Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Cash Flow Collateral Agent are paid by such Person
upon request for payment thereof.

Section 7.2 Further Assurances.

The Parties will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that any Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable such Party to exercise and enforce
its rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2. It is understood and agreed that nothing in this Section 7.2 shall
supersede the obligation of the Company pursuant to any provision in any Credit
Document relating to the reimbursement of expenses of any Party, to the extent
applicable.

Section 7.3 Representations.

Each Cash Flow Collateral Agent represents and warrants to the ABL Agent and
each other Cash Flow Collateral Agent that it has the requisite power and
authority under its respective Cash Flow Collateral Documents to enter into,
execute, deliver, and carry out the terms of this Agreement on behalf of itself
and the Cash Flow Collateral Secured Parties represented by it. The ABL Agent
represents and warrants to each Cash Flow Collateral Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Lenders.

Section 7.4 Amendments.

(a) No amendment, modification or waiver of any provision of this Agreement, and
no consent to any departure by any Party hereto, shall be effective unless it is
in a written agreement executed by the ABL Agent and each Cash Flow Collateral
Agent. Notwithstanding the foregoing, the Company may, without the consent of
any Party hereto, amend this Agreement by (x) executing an Additional
Indebtedness Joinder as provided in Section 7.11 or (y) executing a joinder
agreement in substantially the form of Exhibit C attached

 

69



--------------------------------------------------------------------------------

hereto as provided for in the definition of “ABL Credit Agreement,” or “Term
Credit Agreement,” “First Lien Indenture” or “Second Lien Indenture”, as
applicable. No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure therefrom by any Party hereto, that
changes, alters, modifies or otherwise affects any power, privilege, right,
remedy, liability or obligation of, or otherwise affects in any manner, any
Additional Agent that is not then a Party, or any Additional Creditor not then
represented by an Additional Agent that is then a Party (including but not
limited to any change, alteration, modification or other effect upon any power,
privilege, right, remedy, liability or obligation of or other effect upon any
such Additional Agent or Additional Creditor that may at any subsequent time
become a Party or beneficiary hereof) shall be effective unless it is consented
to in writing by the Company (regardless of whether any such Additional Agent or
Additional Creditor ever becomes a Party or beneficiary hereof), and any
amendment, modification or waiver of any provision of this Agreement that would
have the effect, directly or indirectly, through any reference in any Credit
Document to this Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying any Credit Document, or any term or provision thereof, or
any right or obligation of the Company or any other Credit Party thereunder or
in respect thereof, shall not be given such effect except pursuant to a written
instrument executed by the Company and each other affected Credit Party.

(b) In the event that the ABL Agent or the requisite ABL Lenders enter into any
amendment, waiver or consent in respect of or replace any ABL Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departure from any provisions of, any ABL Collateral Document
relating to the ABL Priority Collateral or changing in any manner the rights of
the ABL Agent, the ABL Lenders, or any ABL Credit Party with respect to the ABL
Priority Collateral (including the release of any Liens on ABL Priority
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Cash Flow Collateral Document without the
consent of any Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party, and without any action by any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party; provided, that such amendment, waiver or consent does
not materially adversely affect the rights or interests of the Cash Flow
Collateral Secured Parties in the Cash Flow Priority Collateral. The ABL Agent
shall give written notice of such amendment, waiver or consent to each Cash Flow
Collateral Agent; provided that the failure to give such notice shall not affect
the effectiveness of such amendment, waiver or consent with respect to the
provisions of any Cash Flow Collateral Document as set forth in this
Section 7.4(b).

(c) In the event that any Cash Flow Collateral Agent that is the Cash Flow
Collateral Representative or the requisite Cash Flow Collateral Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replace any Cash Flow Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Cash Flow Collateral Document relating to the Cash Flow Collateral
Priority Collateral or changing in any manner the rights of such Cash Flow
Collateral Agent, such Cash Flow Collateral Secured Parties, or any related Cash
Flow Collateral Credit Party with respect to the Cash Flow Collateral Priority
Collateral (including the release of any Liens on Cash Flow Collateral Priority
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each ABL Collateral Document

 

70



--------------------------------------------------------------------------------

without the consent of or any actions by the ABL Agent or any ABL Lender (except
as may be separately otherwise agreed in writing by, and solely as between, such
Cash Flow Collateral Agent, on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Lenders); provided that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the ABL Secured Parties
in the ABL Priority Collateral. Such Cash Flow Collateral Agent shall give
written notice of such amendment, waiver or consent to the ABL Agent; provided
that the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document as set forth in this Section 7.4(c).

(d) In the event that any Cash Flow Collateral Agent that is the Cash Flow
Collateral Representative or the requisite Cash Flow Collateral Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replace any Cash Flow Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Cash Flow Collateral Document relating to the Cash Flow Collateral
Priority Collateral or changing in any manner the rights of such Cash Flow
Collateral Agent, such Cash Flow Collateral Secured Parties, or any related Cash
Flow Collateral Credit Party with respect to the Cash Flow Collateral Priority
Collateral (including the release of any Liens on Cash Flow Collateral Priority
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each other Cash Flow Collateral Document without the
consent of or any actions by any other Cash Flow Collateral Agent or Cash Flow
Collateral Secured Party (except as may be separately otherwise agreed in
writing by, and solely as among, any two or more Cash Flow Collateral Agents,
each on behalf of itself and the Cash Flow Collateral Secured Parties); provided
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of such other Cash Flow Collateral Secured Parties in the
Collateral. Such Cash Flow Collateral Agent shall give written notice of such
amendment, waiver or consent to each other Cash Flow Collateral Agent; provided
that the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Cash Flow
Collateral Document as set forth in this Section 7.4(d).

Section 7.5 Addresses for Notices.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, faxed, or sent by overnight express courier service or United
States mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a facsimile or five (5) days after deposit
in the United States mail (certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section) shall be as
set forth below or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

ABL Agent:    General Electric Capital Corporation    299 Park Avenue    New
York, New York 10017    Attention: HD Supply Account Manager    Facsimile: (646)
428-7094    Telephone: (646) 428-7017

 

71



--------------------------------------------------------------------------------

with a copy to:    Winston & Strawn LLP    200 Park Avenue    New York, New York
10166    Attention: William D. Brewer    Facsimile: (212) 294-4700 Term Agent:
   Bank of America, N.A.    Bank of America Plaza    901 Main Street    Mail
Code: TX1-492-14-04    Dallas, Texas 75202-3714    Attention: Jennifer Ollek   
Facsimile: 214 290 8374    Telephone: 214 209 2642 First Lien Note Agent:   
Wilmington Trust, National Association    246 Goose Lane, Suite 105    Guilford,
CT 06437    Attention: Corporate Trust Department    Facsimile: (203) 453-1183
   Telephone: (203) 453-4130 Second Lien Note Agent:    Wilmington Trust,
National Association    246 Goose Lane, Suite 105    Guilford, CT 06437   
Attention: Corporate Trust Department    Facsimile: (203) 453-1183    Telephone:
(203) 453-4130 Any Additional Agent:    As set forth in the Additional
Indebtedness Joinder executed and delivered by such Additional Agent pursuant to
Section 7.11.

Section 7.6 No Waiver, Remedies.

No failure on the part of any Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

72



--------------------------------------------------------------------------------

Section 7.7 Continuing Agreement, Transfer of Secured Obligations.

This Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of All Cash Flow
Collateral Obligations shall have occurred, (b) be binding upon the Parties and
their successors and assigns, and (c) inure to the benefit of and be enforceable
by the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral,
subject to Section 7.10 hereof. All references to any Credit Party shall include
any Credit Party as debtor-in-possession and any receiver or trustee for such
Credit Party in any Insolvency Proceeding. Without limiting the generality of
the foregoing clause (c), the ABL Agent, any ABL Lender, any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party may assign or
otherwise transfer all or any portion of the ABL Obligations or the Cash Flow
Collateral Obligations, as applicable, owned by it to any other Person, and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to the ABL Agent, such Cash Flow Collateral Agent,
such ABL Lender or such Cash Flow Collateral Secured Party, as the case may be,
herein or otherwise. The ABL Secured Parties and the Cash Flow Collateral
Secured Parties may continue, at any time and without notice to the other
Parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

Section 7.8 Governing Law: Entire Agreement.

The validity, performance, and enforcement of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York. This
Agreement constitutes the entire agreement and understanding among the Parties
with respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

Section 7.9 Counterparts.

This Agreement may be executed in any number of counterparts, and it is not
necessary that the signatures of all Parties be contained on any one counterpart
hereof, each counterpart will be deemed to be an original, and all together
shall constitute one and the same document.

Section 7.10 No Third Party Beneficiaries.

This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the parties hereto and its respective successors and assigns and shall
inure to the benefit of each of the ABL Agent, the ABL Lenders, each Cash Flow
Agent, the Cash Flow Collateral Secured Parties, and the Company and the other
Credit Parties. No other Person shall have or be entitled to assert rights or
benefits hereunder.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Company may designate any Additional Indebtedness complying with the
requirements of the definition of “Additional Indebtedness” as Additional
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

  (i) one or more Additional Agents for one or more Additional Creditors in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to each other Agent then party to this
Agreement;

 

73



--------------------------------------------------------------------------------

 (ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the Company) prior to delivery of the Additional Indebtedness
Joinder, the Company shall have delivered to each other Agent then party to this
Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the Company shall have executed and delivered to each other Agent then
party to this Agreement an Additional Indebtedness Designation, with respect to
such Additional Indebtedness;

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each other Agent then party to this
Agreement; and

 (v) no Event of Default shall have occurred and be continuing.

(b) Upon satisfaction of the foregoing conditions, the designated Additional
Indebtedness shall constitute “Additional Indebtedness”, any Additional Credit
Facility under which such Additional Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility”, any holder of such Additional
Indebtedness or other applicable Additional Creditor shall constitute an
“Additional Creditor”, and any Additional Agent for any such Additional Creditor
shall constitute an “Additional Agent”, for all purposes under this Agreement.
The date on which the foregoing conditions shall have been satisfied with
respect to such Additional Indebtedness is herein called the “Additional
Effective Date”. Prior to the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of each other Agent then party to this Agreement shall be
determined on the basis that such Additional Indebtedness is not then
designated. On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of each other Agent then party to this Agreement shall be determined
on the basis that such Additional Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each Agent then party hereto agrees at the Company’s expense
(x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or

 

74



--------------------------------------------------------------------------------

supplements to or other modifications to, any Cash Flow Collateral Documents or
ABL Collateral Documents, as applicable, and any blocked account, control or
other agreements relating to any security interest in Control Collateral or Cash
Collateral, and to make or consent to any filings or take any other actions
(including executing and recording any mortgage subordination or similar
agreement), as may be reasonably deemed by the Company to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Additional
Indebtedness to become a valid and perfected Lien (with the priority
contemplated by this Agreement), and (y) otherwise to reasonably cooperate to
effectuate a designation of Additional Indebtedness pursuant to this
Section 7.11 (including without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

Section 7.12 Cash Flow Collateral Representative; Notice of Cash Flow Collateral
Representative Change.

The Cash Flow Collateral Representative shall act for the Cash Flow Collateral
Secured Parties as provided in this Agreement, and shall be entitled to so act
at the direction of the Requisite Cash Flow Holders from time to time, except as
otherwise agreed in writing by and among the Cash Flow Collateral Agents
(including pursuant to the Cash Flow Intercreditor Agreement). Until a Party
(other than the existing Cash Flow Collateral Representative) receives written
notice from the existing Cash Flow Collateral Representative, in accordance with
Section 7.5 of this Agreement, of a change in the identity of the Cash Flow
Collateral Representative, such Party shall be entitled to act as if the
existing Cash Flow Collateral Representative is in fact the Cash Flow Collateral
Representative. Each Party (other than the existing Cash Flow Collateral
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Cash Flow Collateral Representative which facially appears
to be from the then existing Cash Flow Collateral Representative and is
delivered in accordance with Section 7.5 and such Agent shall not be required to
inquire into the veracity or genuineness of such notice. Each existing Cash Flow
Collateral Representative from time to time agrees to give prompt written notice
to each Party of any change in the identity of the Cash Flow Collateral
Representative.

Section 7.13 Provisions Solely to Define Relative Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the ABL Secured Parties and the Cash Flow
Secured Parties, respectively. Nothing in this Agreement is intended to or shall
impair the rights of the Company or any other Credit Party, or the obligations
of the Company or any other Credit Party to pay any of the ABL Obligations or
the Cash Flow Collateral Obligations as and when the same shall become due and
payable in accordance with their terms.

Section 7.14 Headings.

The headings of the articles and sections of this Agreement are inserted for
purposes of convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

 

75



--------------------------------------------------------------------------------

Section 7.15 Severability.

If any of the provisions in this Agreement shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement and
shall not invalidate the Lien Priority or the application of Proceeds and other
priorities set forth in this Agreement.

Section 7.16 Attorneys Fees.

The Parties agree that if any dispute, arbitration, litigation, or other
proceeding is brought with respect to the enforcement of this Agreement or any
provision hereof, the prevailing party in such dispute, arbitration, litigation,
or other proceeding shall be entitled to recover its reasonable attorneys’ fees
and all other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

Section 7.17 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATED THERETO,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

76



--------------------------------------------------------------------------------

Section 7.18 Intercreditor Agreement.

This Agreement is the “Base Intercreditor Agreement” referred to in the ABL
Credit Agreement, the Term Credit Facility, the First Lien Indenture, the Second
Lien Indenture and any Additional Credit Facility. Nothing in this Agreement
shall be deemed to subordinate the right of any ABL Secured Party to receive
payment to the right of any Cash Flow Collateral Secured Party to receive
payment or of any Cash Flow Collateral Secured Party to receive payment to the
right of any ABL Secured Party to receive payment (whether before or after the
occurrence of an Insolvency Proceeding), it being the intent of the Parties that
this Agreement shall effectuate a subordination of Liens as between the ABL
Secured Parties, on the one hand, and the Cash Flow Collateral Secured Parties,
on the other hand, but not a subordination of Indebtedness.

Section 7.19 No Warranties or Liability.

The ABL Agent and each Cash Flow Collateral Agent each acknowledge and agree
that none of the other Parties has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any other Cash Flow Collateral
Document. Except as otherwise provided in this Agreement, the ABL Agent and each
Cash Flow Collateral Agent will be entitled to manage and supervise their
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

Section 7.20 Conflicts.

In the event of any conflict between the provisions of this Agreement and the
provisions of any ABL Document or any Cash Flow Collateral Document, the
provisions of this Agreement shall govern. The parties hereto acknowledge that
the terms of this Agreement are not intended to negate any specific rights
granted to the Company or any other Credit Party in the ABL Documents and the
Cash Flow Collateral Documents.

Section 7.21 Information Concerning Financial Condition of the Credit Parties.

None of the ABL Agent and the Cash Flow Collateral Agents has any responsibility
for keeping any other Party informed of the financial condition of the Credit
Parties or of other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Cash Flow Collateral Obligations. The ABL Agent and each Cash
Flow Collateral Agent hereby agree that no party shall have any duty to advise
any other party of information known to it regarding such condition or any such
circumstances. In the event the ABL Agent or any Cash Flow Collateral Agent, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.

 

77



--------------------------------------------------------------------------------

Section 7.22 Excluded Assets and Note Excluded Assets.

Nothing in this Agreement (including Sections 2.1, 2.5, 4.1, 6.1 and 6.9 hereof)
shall be deemed to provide or require that:

 

(i) any Agent or any Secured Party represented thereby receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes “Excluded
Assets” under (and as defined in) the applicable Credit Facility or any related
Credit Document to which such Agent is a party, or

 

(ii) the First Lien Note Agent, the Second Lien Note Agent or any Additional
Agent, or any Secured Party represented by such Agent, receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes Note Excluded
Assets, except to the extent otherwise designated by the Company at any time or
from time to time with respect to all or any portion of the Note Excluded
Assets.

Any such designation by the Company as contemplated by the preceding clause
(ii) shall be at the Company’s option, may be made by the Company at the time
such Agent first becomes a Party or at any time or from time to time thereafter,
and (except as may be otherwise expressly agreed in writing between such Agent
and the Company) may be changed, modified or rescinded by the Company (at its
option) at any time or from time to time with respect to all or any portion of
the Note Excluded Assets.

[Signature pages follow]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, the Term Agent, for and on behalf of itself and the Term Creditors, the
First Lien Note Agent, for and on behalf of itself and the First Lien Noteholder
Secured Parties, and the Second Lien Note Agent, for and on behalf of itself and
the Second Lien Noteholder Secured Parties, have caused this Agreement to be
duly executed and delivered as of the date first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION in its capacity as the ABL Agent By:  

/s/ Steven B. Flowers

Name:   Steven B. Flowers Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. in its capacity as the Term Agent By:  

/s/ Darleen R Parmelee

Name:   Darleen R Parmelee Title:   Assistant Vice President

 

80



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION in its capacity as the First Lien Note
Agent By:  

/s/ Timothy Mowdy

Name:   Timothy Mowdy Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION

in its capacity as the Second Lien Note Agent

By:  

/s/ Timothy Mowdy

Name:   Timothy Mowdy Title:   Vice President

 

81



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Lenders, the Term Agent, the Term Creditors, the First
Lien Note Agent, the First Lien Noteholder Secured Parties, the Second Lien Note
Agent, the Second Lien Noteholder Secured Parties, any Additional Agent and any
Additional Creditors and will not do any act or perform any obligation which is
not in accordance with the agreements set forth in this Agreement.

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

CREDIT PARTIES:

 

HD SUPPLY, INC. By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Senior Vice President, Strategic Business
Development

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HDS HOLDING CORPORATION By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

BRAFASCO HOLDINGS II, INC.

BRAFASCO HOLDINGS, INC.

COX LUMBER CO.

CREATIVE TOUCH INTERIORS, INC.

HD SUPPLY CONSTRUCTION SUPPLY GROUP, INC.

HD SUPPLY FACILITIES MAINTENANCE GROUP, INC.

HD SUPPLY FASTENERS & TOOLS, INC.

HD SUPPLY GP & MANAGEMENT, INC.

HD SUPPLY MANAGEMENT, INC.

HD SUPPLY UTILITIES GROUP, INC.

HD SUPPLY WATERWORKS GROUP, INC.

HSI IP, INC.

SUNBELT SUPPLY CANADA, INC.

WHITE CAP CONSTRUCTION SUPPLY, INC.

By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HD BUILDER SOLUTIONS GROUP, LLC By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President HD SUPPLY DISTRIBUTION
SERVICES, LLC By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President HD SUPPLY REPAIR & REMODEL,
LLC By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President WILLIAMS BROS. LUMBER COMPANY,
LLC By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HD SUPPLY CONSTRUCTION SUPPLY, LTD. By: HD Supply GP & Management, Inc., its
general partner By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President HD SUPPLY ELECTRICAL, LTD. By:
HD Supply GP & Management, Inc., its general partner By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President HD SUPPLY FACILITIES
MAINTENANCE, LTD. By: HD Supply GP & Management, Inc., its general partner By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President HD SUPPLY HOLDINGS, LLC By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HD SUPPLY UTILITIES, LTD. By: HD Supply GP & Management, Inc., its general
partner By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President HD SUPPLY WATERWORKS, LTD. By:
HD Supply GP & Management, Inc., its general partner By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President MADISON CORNER, LLC By: Cox
Lumber Co., its managing member By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President PARK-EMP, LLC By: Cox Lumber
Co., its managing member By:  

/s/ Vidya Chauhan

  Name:   Vidya Chauhan   Title:   Vice President

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HD SUPPLY SUPPORT SERVICES, INC. By:  

/s/ Katherine Boelte

  Name:   Katherine Boelte   Title:   Vice President PROVALUE, LLC By: HD Supply
Support Services, Inc., its managing member By:  

/s/ Katherine Boelte

  Name:   Katherine Boelte   Title:   Vice President

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HDS IP HOLDING, LLC By:  

/s/ Ricardo Nunez

  Name:   Ricardo Nunez   Title:   Vice President

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HD SUPPLY DISTRIBUTION SERVICES, LLC By: HD SUPPLY GP & MANAGEMENT, INC., as
Manager By:  

/s/ Ricardo Nunez

  Name:   Ricardo Nunez   Title:   Secretary

 

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                  , 20    , by [COMPANY]1 (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) entered into as of April 12, 2012 among GENERAL ELECTRIC CAPITAL
CORPORATION, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”) for the ABL Lenders, BANK OF AMERICA,
N.A., in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Agent”) for the Term Creditors, WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent (together with
its successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “First Lien Note Agent”) for the
First Lien Noteholder Secured Parties and WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Second Lien Note Agent”) for the Second Lien
Noteholder Secured Parties.2 Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Creditors] [and Additional
Agent, as agent (the “Additional Agent”)].3

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Term Agent, the First Lien Note Agent, the Second
Lien Note Agent, and any Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

 

1  Revise as appropriate to refer to any permitted successor or assign.

2  Revise as appropriate to refer to any successor Agent and to add reference to
any previously added Additional Agent.

3  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

 

i



--------------------------------------------------------------------------------

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) on the date hereof there does not exist, and after giving effect to the
designation of such Additional Indebtedness there will not exist, any Event of
Default.

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness under the Intercreditor
Agreement.

 

ii



--------------------------------------------------------------------------------

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[COMPANY]   By:  

 

  Name:     Title:  

 

iii



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of                 , 20    , among [COMPANY] (the “Company”),
GENERAL ELECTRIC CAPITAL CORPORATION, in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “ABL Agent”)1 for the
ABL Lenders, BANK OF AMERICA, N.A., in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Term Agent”)2 for
the Term Creditors, WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “First
Lien Note Agent”)3 for the First Lien Noteholder Secured Parties, WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent (together with
its successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Second Lien Note Agent”)4 for the
Second Lien Noteholder Secured Parties, [list any previously added Additional
Agent] [and insert name of each Additional Agent under any Additional Credit
Facility being added hereby as party] and any successors or assigns thereof, to
the Intercreditor Agreement dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) among the ABL Agent, the Term Agent, the First Lien Note Agent,
[and] the Second Lien Note Agent [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                 , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list any applicable Additional Creditors
(the “Joining Additional Creditors”)] [and insert name of each applicable
Additional Agent (the “Joining Additional Agent”)].5

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

 

1  Revise as appropriate to refer to any successor ABL Agent.

2  Revise as appropriate to refer to any successor Term Agent.

3  Revise as appropriate to refer to any successor First Lien Note Agent.

4  Revise as appropriate to refer to any successor Second Lien Note Agent.

5  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

 

i



--------------------------------------------------------------------------------

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]6 hereby agrees with the ABL Agent, the Term
Agent, the First Lien Note Agent, the Second Lien Note Agent and any other
Additional Agent party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]7 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

Section 2. Recognition of Claims. (a) The ABL Agent (for itself and on behalf of
the ABL Lenders), the Term Agent (for itself and on behalf of the Term
Creditors), the First Lien Note Agent (for itself and on behalf of the First
Lien Noteholder Secured Parties), the Second Lien Note Agent (for itself and on
behalf of the Second Lien Noteholder Secured Parties) and [each of] the
Additional Agent[s](for itself and on behalf of any Additional Creditors
represented thereby) hereby agree that the interests of the respective Secured
Parties in the Liens granted to the ABL Agent, the Term Agent, the First Lien
Note Agent, the Second Lien Note Agent, or any Additional Agent, as applicable,
under the applicable Credit Documents shall be treated, as among the Secured
Parties, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Secured
Parties as provided therein regardless of any claim or defense (including
without limitation any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the ABL Agent, the Term
Agent, the First Lien Note Agent, the Second Lien Note Agent, any Additional
Agent or any Secured Party may be entitled or subject. The ABL Agent (for itself
and on behalf of the ABL Lenders), the Term Agent (for itself and on behalf of
the Term Creditors), the First Lien Note Agent (for itself and on behalf of the
First Lien Noteholder Secured Parties), the Second Lien Note Agent (for itself
and on behalf of the Second Lien Noteholder Secured Parties), and any Additional
Agent party to the Intercreditor Agreement (for itself and on behalf of any
Additional Creditors represented thereby) (a) recognize the existence and
validity of the Additional Obligations represented by the Additional Credit
Facility, and (b) agree to refrain from making or asserting any claim that the
Additional Credit Facility or other applicable Additional Documents are invalid
or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations. The [Joining
Additional Agent (for itself and on behalf of the Joining Additional Creditors)]
(a) recognize[s] the existence and validity of the ABL Obligations, the Term
Obligations, the First Lien Note Obligations and the Second Lien Note
Obligations8 and (b) agree[s] to refrain from making or asserting any claim that
the ABL Credit Agreement, the Term Credit Agreement, the First Lien Notes, the
Second Lien Notes or other ABL Documents, Term Documents, First Lien Note
Documents or Second Lien Note Documents,9 as the case may be, are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.

 

6  Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Creditors represented thereby.

7  Revise references throughout as appropriate to refer to the party or parties
being added.

8  Add reference to any previously added Additional Obligations as appropriate.

9  Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

ii



--------------------------------------------------------------------------------

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

iii



--------------------------------------------------------------------------------

EXHIBIT C

[ABL CREDIT AGREEMENT] [TERM CREDIT AGREEMENT] [FIRST LIEN INDENTURE] [SECOND
LIEN INDENTURE] JOINDER

JOINDER, dated as of                 , 20    , among GENERAL ELECTRIC CAPITAL
CORPORATION, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”)1 for the ABL Lenders, BANK OF AMERICA,
N.A., in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Agent”)2 for the Term Creditors, WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent (together with
its successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “First Lien Note Agent”)3 for the
First Lien Noteholder Secured Parties, WILMINGTON TRUST, NATIONAL ASSOCIATION,
in its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Second Lien Note Agent”)4 for the Second Lien Noteholder Secured
Parties, [list any previously added Additional Agent] [and insert name of
additional ABL Lenders, ABL Agent, Term Creditors, Term Agent, First Lien
Noteholder Secured Parties, First Lien Note Agent, Second Lien Noteholder
Secured Parties or Second Lien Note Agent as applicable, being added hereby as
party] and any successors or assigns thereof, to the Intercreditor Agreement
dated as of April 12, 2012 (as amended, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) among the ABL Agent5,
Term Agent6, the First Lien Note Agent7 [and] the Second Lien Note Agent8 [and
(list any previously added Additional Agent)]. Capitalized terms used herein and
not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
                , 20     (the “Joining [ABL Credit Agreement] [Term Credit
Agreement] [First Lien

 

1  Revise as appropriate to refer to any successor ABL Agent.

2  Revise as appropriate to refer to any successor Term Agent.

3  Revise as appropriate to refer to any successor First Lien Note Agent.

4  Revise as appropriate to refer to any successor Second Lien Note Agent.

5  Revise as appropriate to describe predecessor ABL Agent, if joinder is for a
new ABL Credit Agreement.

6  Revise as appropriate to describe predecessor Term Agent, if joinder is for a
new Term Credit Agreement.

7  Revise as appropriate to describe predecessor First Lien Note Agent, if
joinder is for a new First Lien Indenture.

8  Revise as appropriate to describe predecessor Second Lien Note Agent, if
joinder is for a new Second Lien Indenture.

 

4



--------------------------------------------------------------------------------

Indenture] [Second Lien Indenture]”), among [list any applicable Credit Party],
[list any applicable new ABL Lenders, Term Creditors, First Lien Noteholder
Secured Parties or Second Lien Noteholder Secured Parties, as applicable (the
“Joining [ABL Lenders] [Term Creditors] [First Lien Noteholder Secured Parties]
[Second Lien Noteholder Secured Parties]”)] [and insert name of each applicable
Agent (the “Joining [ABL] [Term] [First Lien Note] [Second Lien Note] Agent”)].9

The Joining [ABL][Term][First Lien Note][Second Lien Note] Agent, for itself and
on behalf of the Joining [ABL Lenders][Term Creditors][First Lien Noteholder
Secured Parties][Second Lien Noteholder Secured Parties],10 hereby agrees with
the Company and the other Credit Parties and each other Agent party to the
Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining [ABL][Term][First Lien
Note][Second Lien Note] Agent, for itself and on behalf of the Joining [ABL
Lenders][Term Creditors][First Lien Noteholder Secured Parties[[Second Lien
Noteholder Secured Parties],]11 hereby agrees to be bound by the terms and
provisions of the Intercreditor Agreement and shall, as of the date hereof, be
deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Term][First Lien Note][Second Lien Note] Agent. As of the date hereof, the
Joining [ABL Credit Agreement][Term Credit Agreement][First Lien
Indenture][Second Lien Indenture] shall be deemed [the][a] [ABL Credit
Agreement][Term Credit Agreement][First Lien Indenture][Second Lien
Indenture]under the Intercreditor Agreement, and the obligations thereunder are
subject to the terms and provisions of the Intercreditor Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL][Term][First Lien
Note][Second Lien Note] Agent shall be sent to the address set forth on Annex 1
attached hereto (until notice of a change thereof is delivered as provided in
Section 7.5 of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[ADD SIGNATURES]

 

9  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

10  Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

11  Revise references throughout as appropriate to refer to the party or parties
being added.

 

5